Exhibit 10.4
Execution Copy
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
REDBOX AUTOMATED RETAIL, LLC
dated May 31, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS

         
Section 1.01. Definitions
    1  
Section 1.02. General Interpretive Principles
    11  

ARTICLE II
ORGANIZATION

         
Section 2.01. Name
    12  
Section 2.02. Purposes
    12  
Section 2.03. Principal Place of Business
    12  
Section 2.04. Registered Office; Filings
    12  
Section 2.05. Ownership of Property
    12  
Section 2.06. Liability of Members
    12  
Section 2.07. Effectiveness; Term
    12  

ARTICLE III
COMPANY CAPITAL

         
Section 3.01. Capital Contributions
    13  
Section 3.02. Interest Certificates
    14  
Section 3.03. Guarantees
    16  
Section 3.04. Additional Contributions
    16  
Section 3.05. Withdrawal of Capital; Limitation on Distributions
    17  
Section 3.06. Capital Accounts
    17  
Section 3.07. Admission of New Members
    19  
Section 3.08. Class B Interests
    19  

ARTICLE IV
ALLOCATIONS

         
Section 4.01. Allocation of Profits and Losses
    20  
Section 4.02. Tax Allocation
    21  

ARTICLE V
DISTRIBUTIONS

         
Section 5.01. Distributions
    21  
Section 5.02. Form of Distributions
    22  
Section 5.03. Limitations on Distribution
    22  
Section 5.04. Distributions Upon Liquidation
    23  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Contd.)
Page

         
Section 5.05. Redemption of Eligible Class B Vested Interests
    23  
Section 5.06. Forfeiture of Class B Interests
    23  

ARTICLE VI
MANAGEMENT AND OPERATION OF THE COMPANY

         
Section 6.01. Board of Managers
    23  
Section 6.02. Officers
    24  
Section 6.03. Certain Specified Matters Requiring Approval
    25  
Section 6.04. Meetings of the Board of Managers; Quorum and Majority
Requirements
    28  
Section 6.05. Compensation, Reimbursement and Expenses
    29  
Section 6.06. Liability of the Board of Managers and Officers
    30  

ARTICLE VII
CERTAIN OTHER AGREEMENTS OF THE MEMBERS

         
Section 7.02. Company Records; Tax Matters
    30  
Section 7.03. Reports
    32  
Section 7.04. Confidentiality
    33  
Section 7.05. No Obligations of the McDonald’s System
    33  
Section 7.06. Non-Competition
    34  
Section 7.07. Approval of Location of DVD Kiosks
    35  

ARTICLE VIII
TRANSFERS; WITHDRAWALS AND RELATED RIGHTS

         
Section 8.01. Restriction on Transfers of Interests
    36  
Section 8.02. Conditions to Transfers of Interests
    37  
Section 8.03. Withdrawal
    38  
Section 8.04. Preemptive Rights
    38  
Section 8.05. Right of First Refusal; Tag-Along Right
    40  
Section 8.06. Buy-Sell Agreement
    42  
Section 8.07. Certain Rights of Holders of Class B Vested Interests in Certain
Organic Changes of the Company
    45  
Section 8.08. Transactions to Which Transfer Restrictions Do Not Apply
    47  
Section 8.09. Public Offerings
    47  
Section 8.10. Coinstar Option
    48  

ARTICLE IX
DISSOLUTION

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Contd.)
Page

         
Section 9.01. Dissolution Events
    49  
Section 9.02. Winding-Up
    49  
Section 9.03. Negative Capital Accounts
    50  
Section 9.04. Rights of the Members
    50  
Section 9.05. Notice of Dissolution
    50  
Section 9.06. Termination of the Company
    50  
Section 9.07. Reasonable Time for Winding-Up
    50  

ARTICLE X
INDEMNIFICATION

         
Section 10.01. Indemnification
    51  
Section 10.02. Duration
    52  

ARTICLE XI
REPRESENTATIONS AND WARRANTIES

         
Section 11.01. Members Holding Class A Interests
    52  
Section 11.02. Members Holding Class B Interests
    53  
Section 11.03. Recognition of Coinstar’s Rights
    53  

ARTICLE XII
MISCELLANEOUS

         
Section 12.01. Waiver and Amendment
    54  
Section 12.02. Severability
    54  
Section 12.03. Notices
    54  
Section 12.04. Labels and Headings
    56  
Section 12.05. Governing Law; Venue; Service of Process; Waiver of Jury Trial
    56  
Section 12.06. Third Party Rights
    57  
Section 12.07. Binding Effect
    57  
Section 12.08. Construction of Agreement; Entire Agreement
    57  
Section 12.09. Counterparts
    57  

iii 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
REDBOX AUTOMATED RETAIL, LLC
          This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
(this “Agreement”) of Redbox Automated Retail, LLC, a Delaware limited liability
company (the “Company”), dated as of May 31, 2006, is by and among the Company,
McDonald’s Ventures, LLC, a Delaware limited liability company (“Ventures”),
GetAMovie, Inc., an Illinois corporation (“GAM”), Coinstar, Inc., a Delaware
corporation (“Coinstar”), GARB, LLC, a Delaware limited liability company
(“GARB”), Redbox Employee Equity Incentive Plan, LLC, a Delaware limited
liability company, and such other Members as may be listed on Schedule A from
time to time.
WITNESSETH:
          WHEREAS, on December 1, 2005, on the terms and subject to the
conditions set forth in the LLC Interest Purchase Agreement, dated as of
November 17, 2005, by and among the Company, Ventures and Coinstar (the “LLC
Interest Purchase Agreement”), Coinstar contributed $20,000,000 to the Company,
and agreed to contribute an additional $12,000,000 to the Company if certain
conditions set forth in Section 2.01(b) of the LLC Interest Purchase Agreement
are met, in exchange for Class A Interests (as defined below) in the Company;
and
          WHEREAS, the Members (as defined below) desire to own interests in the
Company pursuant to the provisions of the Act (as defined below) for the purpose
of owning, developing and operating the automated DVD-vending business of the
Company, in each case on the terms and subject to the conditions set forth in
this Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements contained herein, the
Company and the Members agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Definitions. For purposes of this Agreement, the
following terms shall have the meanings set forth below:
          “Act” means the Delaware Limited Liability Company Act, Del. Code tit.
6, Section 18-101, et seq., as amended from time to time.
          “Action” has the meaning set forth in Section 10.01(b).

1



--------------------------------------------------------------------------------



 



          “Affiliate” has the meaning set forth in Rule 12b-2 under the U.S.
Securities Exchange Act of 1934, as amended from time to time, as in effect on
the date hereof; provided, however, that notwithstanding the foregoing, neither
the Company nor REEIP shall be an Affiliate of any Member, and no Member shall
be considered an Affiliate of the Company or REEIP.
          “Agreement” has the meaning set forth in the preamble.
          “Appraiser” has the meaning set forth in Section 8.06(e).
          “Approved Plan of Liquidation” has the meaning set forth in
Section 9.02(a).
          “Article 8” has the meaning set forth in Section 3.02(f).
          “Board of Managers” has the meaning set forth in Section 6.01(a).
          “Business Day” means any day, other than a Saturday, Sunday or a day
on which banking institutions in the City of Chicago are authorized or obligated
by law, regulation or executive order to close.
          “Buy-Sell Notice” has the meaning set forth in Section 8.06(a).
          “Capital Account” means, with respect to each Member, the account
established and maintained for such Member on the books of the Company in
accordance with Section 1.704-1(b)(2)(iv) of the Regulations and this Agreement.
          “Capital Contribution” means, with respect to any Member, the amount
of the cash and the Contribution Value of the other property that such Member
contributes or has contributed to the capital of the Company.
          “Certificate” means the Certificate of Formation of the Company as
filed in the office of the Secretary of State of the State of Delaware on
November 16, 2004, as amended from time to time.
          “Class A Interest Certificate” means a member interest certificate
representing the number of Class A Interests set forth on the certificate.
          “Class A Interests” means the economic and voting interests in the
Company having the rights and obligations set forth herein, as represented by a
Class A Interest Certificate.
          “Class A Ownership Percentage” means, with respect to each Member and
as of the date of computation, the aggregate number of Class A Interests owned
by such Member divided by the total number of outstanding Class A Interests.
          “Class B Interest Certificate” means a member interest certificate
representing the number of Class B Vested Interests set forth on the
certificate.

2



--------------------------------------------------------------------------------



 



          “Class B Interests” means the economic interests in the Company having
the rights and obligations set forth herein, which if a Class B Vested Interest
shall be represented by a Class B Interest Certificate.
          “Class B Ownership Percentage” means, with respect to each Member and
as of the date of computation, the aggregate number of Class B Vested Interests
owned by such Member divided by the total number of outstanding Class B Vested
Interests.
          “Class B Vested Interest” shall mean a Class B Interest that is
vested. The total number of Class B Vested Interests shall be equal to the total
number of REEIP Class B Interests that have been issued pursuant to the REEIP
LLC Agreement and that have vested in accordance with the applicable REEIP
Class B Interest Award Agreement, the REEIP LLC Agreement and any other
agreement.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time.
          “Coinstar” has the meaning set forth in the preamble.
          “Coinstar Agency Agreement” means the agency agreement by and between
the Company and Coinstar, dated as of December 1, 2005, authorizing Coinstar to
act, among other things, as the exclusive marketing agent for the Company at
certain grocery chains, drug stores, mass merchants and warehouse clubs inside
the United States.
          “Coinstar Option” has the meaning set forth in Section 8.10.
          “Company” has the meaning set forth in the preamble.
          “Contributed DVD Kiosks” has the meaning set forth in Section 3.01(a).
          “Contribution Value” means (i) with respect to the Contribution Value
of all Capital Contributions of the respective Members made as of December 1,
2005, the amounts set forth in Section 3.06(b), and (ii) with respect to any
Capital Contribution to the Company made thereafter, the cash amount of such
Capital Contribution or the fair market value of any property (other than cash)
at the time of contribution, as determined by the contributing Member and by the
unanimous affirmative approval of all Representatives appointed by Members
having a Class A Ownership Percentage equal to twenty-five percent (25%) or more
at the time of contribution, net of Liabilities secured by such contributed
property that, pursuant to the provisions of Section 752 of the Code, the
Company is treated as assuming or taking subject to.
          “Depreciation” means, for each Fiscal Year or part thereof, an amount
equal to the depreciation, amortization or other cost recovery deductions
allowable for U.S. federal income tax purposes with respect to the Property for
such period, except that, if the book value of any Property differs from its
adjusted basis for U.S. federal income tax purposes during any period,
Depreciation shall be an amount that bears the same ratio to such book value as
the U.S. federal income tax depreciation, amortization or other cost recovery
deduction for such period bears to such adjusted tax basis; provided, however,
that, in the case of any asset that has an adjusted basis of zero for U.S.
federal income tax purposes, depreciation, amortization or other

3



--------------------------------------------------------------------------------



 



cost recovery deductions shall be determined using any reasonable method
permitted under Section 1.704-1(b)(2)(iv)(g)(3) of the Regulations.
          “Distribution” means any distribution of Property to a Member.
          “Drag Along Option” has the meaning set forth in Section 8.07(a).
          “DVD Kiosks” means any DVD dispensing kiosk used in the conduct of the
Redbox Business to dispense and handle returns of DVDs and to process customer
billing, including the DVD machine, merchandising structure, accessories and
other related tangible and intangible property.
          “EBITDA” for any period means the net income for such period, plus,
without duplication, the following to the extent deducted in calculating such
net income: (a) provision for Taxes based on income or profits of the Company,
(b) interest expense of the Company, (c) depreciation expense of the Company,
(d) amortization expense (including amortization of goodwill and other
intangibles) of the Company, and (e) all other noncash expenses or losses of the
Company for such period, in each case determined in accordance with GAAP
(excluding any such charge that constitutes an accrual of or a reserve for cash
charges for any future period).
          “Eligible Class B Vested Interests” means any Class B Vested Interests
or Class B Interests that would be vested pursuant to the terms of the REEIP
Class B Interest Award Agreement and the REEIP LLC Agreement if an Organic
Change of the Company had occurred on that date.
          “Eligible REEIP Class B Vested Interests” means (a) any REEIP Class B
Interests that have vested in accordance with the terms of the REEIP Class B
Interest Award Agreement and any other agreement or (b) any REEIP Class B
Interests that would be vested pursuant to the terms of the REEIP Class B
Interest Award Agreement and the REEIP LLC Agreement if an Organic Change of the
Company had occurred on that date.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder,
as in effect from time to time.
          “Federal Bankruptcy Code” means Title 11 of the United States Code, as
amended from time to time.
          “Fiscal Year” means the twelve (12) month period ending on December 31
of each year; provided, that notwithstanding the foregoing, the first fiscal
year of the Company shall commence on November 16, 2004 and end on December 31,
2004 and the last fiscal year of the Company shall commence on the date
immediately following the end of the most recent previous Fiscal Year and shall
end on the date on which the Company is dissolved and wound-up in accordance
with Article IX.
          “Funding Milestones” has the meaning assigned to that term in
Section 3.06(b).
          “GAM” has the meaning set forth in the preamble.

4



--------------------------------------------------------------------------------



 



          “GARB” has the meaning set forth in the preamble.
          “GARB Members” means the members of GARB.
          “Governmental Entity” means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local or foreign.
          “Indemnified Losses” has the meaning set forth in Section 10.01(a).
          “Indemnified Party” has the meaning set forth in Section 10.01(a).
          “Interests” means the membership interests in the Company, which are
represented exclusively by Class A Interests and Class B Interests, if and to
the extent authorized and issued pursuant to the terms of this Agreement.
          “IRS” means the Internal Revenue Service of the United States.
          “Issuance Notice” has the meaning set forth in Section 8.04(c).
          “Liability” or “Liabilities” means all debts, claims, liabilities,
obligations, interests, damages and expenses of every kind and nature, whether
known or unknown, liquidated or unliquidated, direct or indirect, absolute,
accrued, contingent or otherwise, regardless of when such debt, claim,
liability, obligation, interest, damage or expense arose or might arise,
including any obligations with respect to Taxes, dividends or other
distributions in respect of its capital stock, stock appreciation rights, under
the Consolidated Omnibus Budget Reconciliation Act of 1985, Section 4980B of the
Internal Revenue Code of 1986, as amended from time to time, and the rules and
regulations promulgated thereunder, as in effect from time to time, or Part 6 of
Subtitle B of Title I of ERISA, as amended from time to time, and the rules and
regulations promulgated thereunder, as in effect from time to time, and all
obligations relating to any “employee benefit plan”, within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, any pension, profit
sharing, retirement, stock purchase, severance, deferred or incentive
compensation, bonus, stock appreciation right, stock option or other equity
based, vacation, disability, hospitalization, medical insurance or other fringe
benefit plan, program, policy, arrangement, agreement or commitment and any
employment, consulting, management, retention, change in control or severance
agreement.
          “Lien” means any mortgage, pledge, lien, security interest, claim,
voting agreement (including any conditional sale agreement, title retention
agreement, restriction or option having substantially the same economic effect
as the foregoing) or encumbrance of any kind, character or description
whatsoever.
          “Liquidator” has the meaning set forth in Section 9.02(a).
          “LLC Interest Pledge Agreement” means the Pledge Agreement between
Ventures and GARB, dated as of July 1, 2005, pursuant to which GARB has pledged
the Class A

5



--------------------------------------------------------------------------------



 



Interests of the Company issued to it pursuant to the Share Purchase Agreement
to Ventures to secure certain obligations under the Share Purchase Agreement.
          “LLC Interest Purchase Agreement” has the meaning set forth in the
recitals.
          “McDonald’s System” has the meaning set forth in Section 7.05(a).
          “McDonald’s USA” means McDonald’s USA, LLC, a Delaware limited
liability company.
          “Member” means any holder of a Class A Interest or a Class B Interest
that is acquired in accordance with the terms of this Agreement.
          “Member Nonrecourse Debt” has the meaning set forth for “partner
nonrecourse debt” in Section 1.704-2(b)(4) of the Regulations.
          “Member Nonrecourse Deductions” has the meaning set forth for “partner
nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the
Regulations.
          “Net Cash Flow” means, with respect to each calendar quarter and
computed in reference to the Company’s activities during such quarter:
          (a) the sum of:
          (i) all cash received by the Company, irrespective of the source of
such cash (other than Capital Contributions and loan proceeds); and
          (ii) all amounts that the Board of Managers releases from reserves for
Distribution because the Board of Managers has determined that such amounts are
no longer required to be held in reserves;
          (b) reduced (to not less than zero) by:
          (i) all cash payments made by the Company to cover its Liabilities
(including all fees, compensation and reimbursements paid to the Board of
Managers, the Members and their respective Affiliates);
          (ii) all cash that the Board of Managers elects, in its sole
discretion, to set aside in reserves to cover (A) all Liabilities that have been
incurred but not yet paid by the Company and (B) all future Liabilities of the
Company, whether or not the amounts thereof are known, unknown, foreseeable,
unforeseeable, certain or uncertain;
          (iii) any capital expenditures for the maintenance and acquisition of
Property made during such period; and
          (iv) all cash that the Board of Managers elects to retain in the
Company for working capital and to pursue strategic initiatives.
          “New Securities” has the meaning set forth in Section 8.04(b).

6



--------------------------------------------------------------------------------



 



          “Non-Transferring Members” has the meaning set forth in
Section 8.05(a).
          “Offeree Party” has the meaning set forth in Section 8.06(a).
          “Offering Party” has the meaning set forth in Section 8.06(a).
          “Organic Change” means, with respect to any Person, the occurrence of
any of the following events: (i) any “person” or “group” (as such terms are used
in Section 13(d)(3) of the Exchange Act) (other than Coinstar or Ventures or one
of their respective Affiliates, with respect to the Company) becomes the
beneficial owner, directly or indirectly, of more than fifty percent (50%) of
the total voting power or the voting securities of such Person, whether as a
result of issuance of securities, any merger, consolidation, recapitalization,
tender offer or exchange offer, reclassification, liquidation or dissolution of
such Person or otherwise; (ii) the merger or consolidation of such Person with
or into another Person, or the sale of all or substantially all the assets of
such Person to another Person, and, in the case of any such merger or
consolidation, the voting securities of such Person that are outstanding
immediately prior to such transaction and which represent one hundred percent
(100%) of the aggregate voting power of the voting securities of such Person are
changed into or exchanged for cash, securities or property, unless pursuant to
such transaction such securities are changed into or exchanged for, in addition
to any other consideration, securities of the surviving Person or transferee
that represent immediately after such transaction at least a majority of the
aggregate voting power of the voting securities of the surviving Person or
transferee or a Person controlling such surviving Person or transferee; (iii)
the commencement of a voluntary case under any chapter of the Federal Bankruptcy
Code, or the consent to the commencement of an involuntary case against it under
the Federal Bankruptcy Code, or the failure to cause such case to be dismissed
within sixty (60) days; or (iv) the institution by such Person of Proceedings
for liquidation, rehabilitation, readjustment, moratorium or composition (or for
any related or similar purpose) under any law (other than the Federal Bankruptcy
Code) relating to financially distressed debtors, their creditors or their
property, or the consent by such Person to the institution of any such
Proceedings against it, or the failure by such Person to cause such Proceedings
to be dismissed within sixty (60) days.
          “Original Stated Value” means an amount per Class A Interest equal to
$7.52.
          “Ownership Percentage” means, with respect to each Member and as of
the date of computation, the aggregate number of Class A Interests and Class B
Vested Interests owned by such Member divided by the total number of outstanding
Class A Interests and Class B Vested Interests.
          “Participation Notice” has the meaning set forth in Section 8.04(c).
          “Partner Brands” means the businesses operated by McDonald’s
Corporation and/or its Affiliates, including Chipotle and Boston Market, other
than its core “McDonald’s” branded, franchisee-operated restaurants; provided
that the Company and GAM together shall be deemed to be one Partner Brand.
          “Percentage Preferred Return” means, with respect to each outstanding
Class A Interest and as of the date of any proposed Distribution by the Company,
a cumulative 8.00% return per annum, compounded quarterly, on the outstanding
balance of the Stated Value of such

7



--------------------------------------------------------------------------------



 



Class A Interest, as such value may change from time to time, computed from the
initial issuance of such Class A Interest through and including the date of the
Distribution.
          “Permitted Liens” means (i) statutory liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate Proceedings,
provided that an appropriate reserve is established therefor, (ii) mechanics’,
materialmen’s, carriers’ and other similar Liens securing indebtedness that is
less than $50,000, is not yet due and payable and was incurred in the ordinary
course of business, and (iii) such other Liens that relate to the purchase and
installation of DVD Kiosks (exclusive of the DVD Kiosks that Ventures has
contributed to the Company as a Capital Contribution as described in
Section 3.01(a)) and DVDs and that secures indebtedness that is not yet due and
payable and was incurred in the ordinary course of business.
          “Person” means any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Entity.
          “Preemptive Right Holder” has the meaning set forth in
Section 8.04(a).
          “Preferred Return” means, with respect to each outstanding Class A
Interest and as of the date of the computation, an amount equal to the sum of
(a) the Stated Value per Class A Interest as of such date, and (b) the
Percentage Preferred Return that has accrued from the initial issuance of such
Class A Interest through and including such date.
          “Proceeding” means any claim, suit, action, proceeding, arbitration,
administrative notice, administrative action or investigation.
          “Profits” and “Losses” mean, for each Fiscal Year or other applicable
period, the Company’s taxable income or loss for such period determined in
accordance with Section 703(a) of the Code (including all items of income, gain,
loss or deduction required to be stated separately pursuant to Section 703(a)(1)
of the Code), with the following adjustments:
          (i) Any income of the Company that is exempt from U.S. federal income
tax shall be added to such taxable income or loss;
          (ii) Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code (or treated as such pursuant to Section 1.704-1(b)(2)(iv)(i) of the
Regulations) shall be subtracted from such taxable income or loss;
          (iii) In lieu of the depreciation, amortization and other cost
recovery deductions taken into account in computing such taxable income or loss,
Depreciation for such period shall be taken into account;
          (iv) Gain or loss resulting from any disposition of any Property with
respect to which gain or loss is recognized for U.S. federal income tax purposes
shall be computed with reference to the book value of the Property disposed of,
rather than the adjusted tax basis of such Property;

8



--------------------------------------------------------------------------------



 



          (v) To the extent an adjustment to the adjusted tax basis of any
Property pursuant to Section 734(b) of the Code is required, pursuant to Section
1.704-1(b)(2)(iv)(m)(4) of the Regulations, to be taken into account in
determining Capital Accounts as a result of a Distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the Property) or loss (if the adjustment decreases such basis) from the
disposition of such Property and shall be taken into account for purposes of
computing Profits or Losses; and
          (vi) Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Sections 4.01(b) through (e) shall not
be taken into account in computing Profits or Losses.
          “Property” means all or any portion of the assets and property owned
by the Company, including cash, real property, personal property and intangible
property.
          “Purchaser” has the meaning set forth in Section 8.05(a).
          “Redeemed Employee” has the meaning set forth in Section 5.05.
          “REEIP” means Redbox Employee Equity Incentive Plan, LLC, a limited
liability company formed under the laws of the state of Delaware, whose managers
are those Members who have a Class A Ownership Percentage equal to twenty-five
percent (25%) or more, provided that if any Member has a Class A Ownership
Percentage equal to more than fifty percent (50%), that Member shall be the sole
manager of REEIP. The initial managers of REEIP are Ventures and Coinstar.
          “REEIP Capital Account” means the capital account established and
maintained for each member of REEIP pursuant to the REEIP LLC Agreement.
          “REEIP Class B Interest Award Agreement” means an agreement in the
form determined by the managers of REEIP evidencing the grant of a REEIP Class B
Interest to an employee of the Company or its Subsidiaries.
          “REEIP Class B Interests” means the economic interests in REEIP having
the rights and obligations set forth in the REEIP LLC Agreement.
          “REEIP LLC Agreement” means the limited liability company operating
agreement, dated as of May 31, 2006, by and among REEIP and the members of
REEIP, setting forth the terms and conditions for the operation of REEIP.
          “Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Regulations shall include any
corresponding provision or provisions of succeeding, similar or substitute final
regulations.
          “Related Party Transactions” means each of the following transactions,
and all business activities contemplated thereby: (i) the engagement of Coinstar
as an exclusive

9



--------------------------------------------------------------------------------



 



marketing agent of the Company pursuant to the Coinstar Agency Agreement;
(ii) the engagement of Ventures as an exclusive marketing agent of the Company
pursuant to the Ventures Agency Agreement; (iii) the relationship set forth in
the Purchase, License and Service Agreement between the Company and McDonald’s
USA, dated as of December 1, 2005; and (iv) the relationship set forth in the
Services Agreement between the Company and McDonald’s Corporation, dated as of
December 1, 2005.
          “Reply Notice” has the meaning set forth in Section 8.05(b).
          “Representatives” has the meaning set forth in Section 6.01(b).
          “Residual Amount” has the meaning set forth in Section 9.02(a).
          “Sale Notice” has the meaning set forth in Section 8.07(a).
          “Sale Purchaser” has the meaning set forth in Section 8.07(a).
          “Sale Reply Notice” has the meaning set forth in Section 8.07(b).
          “Secretary” has the meaning set forth in Section 6.04(a).
          “Securities Act” means the U.S. Securities Act of 1933, as amended
from time to time, and the rules and regulations promulgated thereunder, as in
effect from time to time.
          “Share Purchase Agreement” means the Share Purchase Agreement, dated
as of July 1, 2005, among Ventures, the Company, GAM, GARB and the GAM
shareholders.
          “Stated Value” means, with respect to each outstanding Class A
Interest, the value assigned to such Class A Interest as of the date in question
which (i) shall initially equal the Original Stated Value (which amount takes
into account the additional $12,000,000 Capital Contribution that Coinstar may
be required to make pursuant to Section 3.01(c)) and (ii) may thereafter be
increased at the discretion of the Board of Managers pursuant to
Section 6.03(a), at the time the Company issues or redeems any Class A Interests
or Class B Interests, less all Distributions made in respect of such Class A
Interest under Section 5.01(a)(i) other than those used to pay accrued but
unpaid Percentage Preferred Returns on such Class A Interest.
          “Subsidiary” means as to any Person (i) any partnership of which such
Person or any Subsidiary of such Person is a general or managing partner or
(ii) any other Person of which more than fifty percent (50%) of the voting power
or the voting securities are owned or controlled, or the ability to select or
elect more than fifty percent (50%) of the directors or similar managers is
held, directly or indirectly, by such first Person or one or more of its
Subsidiaries or by such first Person and one or more of its Subsidiaries.
          “Tagging Holder” has the meaning set forth in Section 8.07(b).
          “Tax” or “Taxes” means all taxes, including any interest, liabilities,
fines, penalties or additions to tax that may become payable in respect thereof,
imposed by any Governmental Entity, which taxes shall include income taxes
(including U.S. federal income

10



--------------------------------------------------------------------------------



 



taxes and state, local and foreign income taxes), payroll and employee
withholding taxes, unemployment insurance, social security, sales and use taxes,
value added taxes, business license taxes, environmental taxes, excise taxes,
franchise taxes, gross or net receipts taxes, occupation taxes, real and
personal property taxes, ad valorem taxes, stamp taxes, transfer taxes, capital
taxes, import duties, withholding taxes, workers’ compensation and other
obligations of the same or of a similar nature whether arising before, on or
after the date hereof.
          “Tax Matters Partner” has the meaning set forth in Section 7.02(b).
          “Tax Payments” has the meaning set forth in Section 5.01(c).
          “Test Markets” means the following eight test markets in which
McDonald’s USA or its Affiliates has placed or plans to place DVD Kiosks:
Baltimore, Denver, Houston, Minneapolis/St. Paul, Las Vegas, Salt Lake City, St.
Louis and Washington, D.C.
          “Transfer” has the meaning set forth in Section 8.01(b).
          “Transfer Provisions” has the meaning set forth in Section 3.02(f).
          “Transferor” has the meaning set forth in Section 8.05(a).
          “Transferor’s Notice” has the meaning set forth in Section 8.05(a).
          “Transferred Class A Interests” has the meaning set forth in
Section 8.10.
          “Transferring Members” has the meaning set forth in Section 8.07(a).
          “Ventures” has the meaning set forth in the preamble.
          “Ventures Agency Agreement” means the agency agreement, dated as of
December 1, 2005, by and between the Company and Ventures authorizing Ventures
to act as the exclusive marketing agent for the Company at grocery chains, drug
stores, mass merchants and warehouse clubs outside the United States.
          SECTION 1.02. General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The name assigned to this
Agreement and the Section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Unless otherwise specified, the terms “hereof,” “herein” and similar
terms refer to this Agreement as a whole, and references herein to Articles,
Sections or Schedules refer to Articles, Sections or Schedules of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

11



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATION
          SECTION 2.01. Name. The name of the Company shall be “Redbox Automated
Retail, LLC,” under which all business affairs of the Company shall be
conducted, except that the Board of Managers may (i) change the name of the
Company or (ii) elect to conduct the business of the Company under another name;
provided that any such name shall contain the words “limited liability company”
or the abbreviation “LLC.”
          SECTION 2.02. Purposes. The purposes of the Company are to (i) own,
develop and operate the automated vending business of the Company under the
terms of this Agreement; and (ii) engage (directly or through Subsidiaries or
Affiliates or both) in any businesses or activities that may lawfully be engaged
in by a limited liability company formed under the Act and, if not related to
owning, developing and operating the automated vending business, approved by the
Board of Managers pursuant to Section 6.03(b).
          SECTION 2.03. Principal Place of Business. The Company’s principal
place of business shall be located in One Tower Lane, Suite 1200, Oakbrook
Terrace, Illinois 60181 or such other location as the Board of Managers may from
time to time determine. The Company may have such other places of business as
the Board of Managers may determine to be appropriate.
          SECTION 2.04. Registered Office; Filings. The Company shall maintain a
registered office at the offices of The Corporation Service Company, with an
address at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, or at
such other location as the Board of Managers may from time to time determine.
The Board of Managers shall cause to be executed, filed and published all
certificates, notices, statements or other instruments required under the laws
of any applicable jurisdiction.
          SECTION 2.05. Ownership of Property. The Class A Interests and Class B
Interests of each Member shall be personal property for all purposes. All
Property and interests in Property owned by the Company shall be deemed owned by
the Company as an entity, and no Member individually has any ownership of such
Property or interest in Property except as a Member in the Company.
          SECTION 2.06. Liability of Members. No Member has any personal
liability whatsoever in its capacity as a Member for the Liabilities, contracts
or other obligations of the Company. No Member, nor any of its shareholders,
members, managers, directors, officers, agents or employees, has any personal
liability for the return of all or any portion of any Capital Contributions made
to the Company, it being expressly agreed that any such return as may be made
from time to time shall be made solely from the Property.
          SECTION 2.07. Effectiveness; Term. The Company was formed upon the
filing of the Certificate with the Office of the Secretary of State of Delaware
on November 16, 2004 and shall exist in perpetuity until its termination
pursuant to this Agreement.

12



--------------------------------------------------------------------------------



 



ARTICLE III
COMPANY CAPITAL
          SECTION 3.01. Capital Contributions.
          (a) Prior to December 1, 2005, Ventures contributed to the Company a
combination of cash, advertising services and/or other assets with a minimum
value of $18,000,000. Such Capital Contributions consisted of (i) not less than
750 DVD Kiosks (the “Contributed DVD Kiosks”) valued at their acquisition costs
plus installation costs incurred and paid by Ventures or its Affiliates;
(ii) all leasehold improvements completed or to be completed for the primary
purpose of enabling the installation of the Contributed DVD Kiosks, valued at
actual costs incurred and paid by Ventures or its Affiliates; provided, however,
that all such leasehold improvements shall remain intact at all McDonald’s
restaurants after the Contributed DVD Kiosks have been removed from such
locations; and (iii) third-party advertising costs incurred and paid through
December 1, 2005 by McDonald’s USA or its franchisees or Affiliates to support
the launch of DVD Kiosks in the Test Markets. Ventures has delivered to Coinstar
a statement of its prior Capital Contributions to the Company, certified by its
Chief Investment Officer, confirming that the aggregate value of its prior
Capital Contributions (computed consistent with the guidelines noted above)
equals or exceeds $18,000,000. Such Capital Contributions include the Capital
Contributions from Ventures to the Company pursuant to that certain Contribution
and Assumption Agreement, dated as of January 1, 2005, between McDonald’s
Corporation, Ventures and the Company, and that certain Second Contribution and
Assumption Agreement, dated as of July 1, 2005, by and among McDonald’s
Corporation, Ventures and the Company. In exchange for all such Capital
Contributions, the Company has issued to Ventures 97.62342 Class A Interests, 10
of which were Transferred to the GARB Members and issued directly to GARB as
provided in Section 2.01 of the Share Purchase Agreement. Subsequently, such
Class A Interests have been split so that as of December 1, 2005, Ventures holds
3,594,409 Class A Interests and GARB holds 410,211 Class A Interests.
          (b) Ventures acquired all of the outstanding capital stock of GAM
under the Share Purchase Agreement and, following such acquisition, GAM
contributed to the Company all of its assets, property and intellectual property
in exchange for 18 Class A Interests, pursuant to that certain Contribution and
Assumption Agreement, dated as of July 31, 2005, by and between GAM and the
Company. Such Class A Interests have been split so that as of December 1, 2005,
GAM holds 738,380 Class A interests.
          (c) On December 1, 2005, Coinstar made a Capital Contribution to the
Company of cash in the amount of $20,000,000 and shall make an additional
Capital Contribution of $12,000,000 on December 1, 2006, if all of the
conditions specified in Section 2.01(c) of the LLC Interest Purchase Agreement
are satisfied. In exchange for such Capital Contributions (including the
additional Capital Contribution), the Company has issued to Coinstar 4,257,000
Class A Interests, representing 47.30% of the outstanding Class A Interests as
of December 1, 2005 (when taking into account the newly-issued Class A Interests
to Coinstar, the other Class A Interests held by Ventures, GARB and GAM and the
split of such Class A Interests). Whether Coinstar is required to make the
additional Capital Contribution to the Company will not affect the number of
Class A Interests that Coinstar holds.

13



--------------------------------------------------------------------------------



 



          SECTION 3.02. Interest Certificates.
          (a) As of December 1, 2005, the Company has authorized the issuance of
9,000,000 Class A Interests. The Company is not authorized to issue any
additional Class A Interests unless such issuance is authorized by action of the
Board of Managers taken pursuant to Section 6.03(a). All of the authorized
Class A Interests have been issued and are outstanding, are fully-paid and are
not subject to further assessments (except in the case of the Class A Interests
held by Coinstar, which are subject to an additional assessment as provided in
Section 3.01(c)), are represented by Class A Interest Certificates and are held
by the Members in the following amounts:

  (i)   3,594,409 Class A Interests are held by Ventures;     (ii)   4,257,000
Class A Interests are held by Coinstar;     (iii)   738,380 Class A Interests
are held by GAM; and     (iv)   410,211 Class A Interests are held by GARB.

          (b) The Company shall also be authorized to issue, from time to time,
Class B Interests, provided that the issuance of such Class B Interests has been
authorized by action taken by the Board of Managers; and provided further, that
an issuance of such Class B Interests may not be made if it would result in the
Company being treated as an association taxable as a corporation under Section
7704(b) of the Code. Any Class B Vested Interests issued by the Company may be
represented by a Class B Interest Certificate. As soon as practicable after
December 1, 2005, the Company will issue 1,000,000 Class B Interests to REEIP.
Under this Agreement, the Company will make distributions and tax allocations
only with respect to Class B Vested Interests, and will make no such
distributions and tax allocations with respect to unvested Class B Interests.
          (c) Each Interest shall be personal property for all purposes and
shall constitute a “security” within the meaning of, and shall be governed by,
(i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware and
(ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.
          (d) The Company shall maintain books for the purpose of registering
the Transfer of any Interests. No Transfer of an Interest shall be effective
until the Transfer of the Interest is registered upon the books maintained for
that purpose by or on behalf of the Company.
          (e) Upon the Member’s Transfer in accordance with the provisions of
this Agreement of any or all of the Interests represented by a certificate, the
transferee shall deliver such certificate to the Company for cancellation
(endorsed on the reverse side thereof or endorsed on a separate document), and,
upon the Company’s registering the Transfer on books

14



--------------------------------------------------------------------------------



 



maintained for that purpose, the Company shall issue a new certificate to the
transferee for the number of Interests being Transferred and, if applicable,
cause to be issued to the transferor Member a new certificate for that number of
Interests that were represented by the canceled certificate and that are not
being Transferred; provided, however, the Company shall have no duty to register
the Transfer unless the requirements of Section 8-401 of the Uniform Commercial
Code as in effect in the State of Delaware are satisfied.
          (f) Notwithstanding any provision of the Agreement to the contrary,
the provisions of this Agreement relating to the validity and Transfers of the
Interests, including restrictions on Transfers and registration of Transfers
(collectively, the “Transfer Provisions”), shall be construed to the maximum
extent possible to comply with Article 8 of the Uniform Commercial Code as in
effect in the State of Delaware (6 Del. C. 8-101 et seq.) (“Article 8”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of the Transfer Provisions shall be invalid or
unenforceable under Article 8, such invalidity shall not invalidate all of the
Transfer Provisions. In that case, the Transfer Provisions shall be construed to
limit any term or provision so as to make it valid or enforceable within the
requirements of Article 8, and, in the event such term or provision cannot be so
limited, the Transfer Provisions shall be construed to omit such invalid or
unenforceable provision.
          (g) At the request of any Member and if such pledge is permitted by
this Agreement, any certificate representing Interests shall reflect that such
Member’s Interest has been pledged as collateral to secure certain obligations.
Such certificate shall expressly provide that the Member’s Interest is a
“security” as defined in and governed by Article 8 of the Uniform Commercial
Code of the State of Delaware.
          (h) The Class A Interest Certificates and the Class B Interest
Certificates issued prior to the date of this Agreement shall bear the following
legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND ARE ALSO SUBJECT TO CERTAIN RESTRICTIONS ON THE TRANSFER OF
SUCH SECURITIES CONTAINED IN THE SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, AS AMENDED THROUGH THE DATE HEREOF (THE “LIMITED LIABILITY
COMPANY AGREEMENT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO THE LIMITED LIABILITY
COMPANY AGREEMENT AND PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.”
The Class A Interest Certificates and the Class B Interest Certificates issued
on or after the date of this Agreement shall bear the following legend:

15



--------------------------------------------------------------------------------



 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND ARE ALSO SUBJECT TO CERTAIN RESTRICTIONS ON THE TRANSFER OF
SUCH SECURITIES CONTAINED IN THE LIMITED LIABILITY COMPANY AGREEMENT OF THE
COMPANY, AS AMENDED OR RESTATED FROM TIME TO TIME (THE “LIMITED LIABILITY
COMPANY AGREEMENT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO THE LIMITED LIABILITY
COMPANY AGREEMENT AND PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.”
     (i) The Class A Interest Certificates held by GARB shall bear the following
additional legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON THE TRANSFER OF SUCH SECURITIES CONTAINED IN THE PLEDGE
AGREEMENT, DATED AS OF JULY 1, 2005, BY AND BETWEEN MCDONALD’S VENTURES, LLC AND
GARB, LLC (THE “PLEDGE AGREEMENT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO THE PLEDGE
AGREEMENT.”
          SECTION 3.03. Guarantees. No Member nor any of its “related persons”
(as defined in Section 1.752-4(b) of the Regulations) shall personally guarantee
or otherwise provide credit support for any indebtedness or Liabilities of the
Company unless the Board of Managers has provided its prior written consent to
the Member or its related person making the guarantee or credit support.
Notwithstanding any provisions to the contrary contained in this Agreement, if
any Member or any of its “related persons” guarantees or otherwise provides
credit support for any Liability of the Company, and such guarantor makes any
payment in connection with such guarantee or credit support, such payment shall
be treated as a demand loan from the guarantor to the Company, bearing interest
at eight percent (8%) per annum, compounded annually, and thereafter the Company
shall make no Distributions to the Members until it has repaid the outstanding
principal balance, together with accrued but unpaid interest, on the loan made
in connection with the guarantee or credit support; provided, however, that no
Member shall be required to contribute money or property to the Company to
enable the Company to satisfy its obligation to reimburse the guarantor or
Person who provided credit support.
          SECTION 3.04. Additional Contributions.
          (a) After December 1, 2005, no Member shall be obligated to make
additional Capital Contributions, other than Coinstar’s additional contribution
of $12,000,000 pursuant to Section 2.01(b) of the LLC Interest Purchase
Agreement, if required to be made thereunder, or

16



--------------------------------------------------------------------------------



 



be obligated to make loans or advance funds to the Company for any purpose. If
Coinstar makes the additional $12,000,000 Capital Contribution to the Company,
such amount shall be credited to Coinstar’s Capital Account, but the Company
shall not issue to Coinstar any additional Class A Interests as a result of such
Capital Contribution.
          (b) If the Board of Managers, pursuant to action taken under
Section 6.03(a), determines that it is in the best interest of the Company to
raise capital through the sale of additional Class A Interests, the Board of
Managers may, without the consent of any of its Members, authorize the issuance
of additional Class A Interests at such prices, and upon such terms, as the
Board of Managers may stipulate. Each Member holding Class A Interests shall
have the preemptive right to purchase its pro rata share of such offering as
provided in Section 8.04.
          SECTION 3.05. Withdrawal of Capital; Limitation on Distributions. No
Member shall be entitled to withdraw any part of its Capital Contributions to,
or receive Distributions from, the Company, except as provided in Sections 5.01
and 9.02.
          SECTION 3.06. Capital Accounts.
          (a) The Capital Account of each Member shall be maintained in
accordance with the following provisions:
     (i) Each Member’s Capital Account shall be increased by the amount of any
cash and the Contribution Value of any other property contributed to the Company
by such Member, any Profits or gross items thereof allocated to such Member
pursuant to Section 4.01 and the amount of any Company Liabilities assumed by
such Member or secured by any Property distributed to such Member.
     (ii) Each Member’s Capital Account shall be decreased by the amount of cash
and the gross fair market value of any other Property distributed to such Member
pursuant to any provision of this Agreement, any Losses or gross items thereof
allocated to such Member pursuant to Section 4.01 (including the Member’s share
of expenditures described in Section 705(a)(2)(B) of the Code) and the amount of
any Liabilities of such Member assumed by the Company or Liabilities of such
Member that are secured by any Property contributed to the Company.
     (iii) In the event any Member’s Interests (or portion thereof) are
Transferred in accordance with the terms of this Agreement (other than a
Transfer of Class B Interests to a holder of REEIP Class B Interests pursuant to
the terms of the REEIP LLC Agreement), the transferee shall succeed to the
Capital Account of such Member to the extent such Capital Account relates to the
Transferred Interests (or portion thereof).
     (iv) In the event that REEIP Transfers any Class B Interests to a holder of
REEIP Class B Interests pursuant to a redemption or exchange of some or all of
such holder’s REEIP Class B Interests pursuant to the terms of the REEIP LLC
Agreement, such holder shall succeed to a portion of the Capital Account of
REEIP determined by reference to the ratio of (x) the portion of the REEIP
Capital Account of such holder that

17



--------------------------------------------------------------------------------



 



is attributable to the transferred REEIP Class B Interests over (y) the total of
all REEIP Capital Accounts.
          (b) For purposes of determining the Capital Account balance of each
Member holding Class A Interests, the Members have agreed that, on December 1,
2005, (i) Ventures’ Capital Account balance is $27,019,278, (ii) Coinstar’s
Capital Account balance is $20,000,000, (iii) GAM’s Capital Account balance is
$5,550,428, and (iv) GARB’S Capital Account balance is $3,083,571. If, on or
prior to December 1, 2006, the Company does not satisfy the conditions set forth
in Section 2.01(c) of the LLC Interest Purchase Agreement obligating Coinstar to
make the additional $12,000,000 Conditional Cash Contribution (the “Funding
Milestones”), the Capital Account balances of Ventures, GAM and GARB shall, in
the aggregate, be immediately reduced by an amount equal to $13,369,979, with
such aggregate reductions to be allocated as follows: a $10,132,229 reduction to
the Capital Account balance of Ventures; a $2,081,411 reduction to the Capital
Account balance of GAM; and a $1,156,339 reduction to the Capital Account
balance of GARB. Such reductions in Capital Account balances are in recognition
of the mutual acknowledgment and agreement of the Members that the Company’s
value was overstated as of December 1, 2005 if the Funding Milestones are not
satisfied by December 1, 2006. The Members agree that if Coinstar contributes an
additional $12,000,000 to the Company pursuant to the LLC Interest Purchase
Agreement, Coinstar’s Capital Account balance on the date of such contribution
will increase by $12,000,000. If the Funding Milestones are not satisfied,
appropriate adjustments shall be made, retroactive to December 1, 2005, to the
Members’ Capital Accounts and shares of Profits and Losses in order to adjust
such amounts for purposes of sections 704(b) and (c) of the Code and sections
1.704-1 through 1.704-4 of the Regulations to reflect a fair market value of the
Company immediately following the $20,000,000 Capital Contribution required by
Section 3.01(c) of this Agreement equal to $42,283,298.
          (c) The Company shall make all necessary adjustments to the Capital
Account of each Member as required by the capital account rules of Section
704(b) of the Code and the Regulations thereunder, including the adjustments
required by Section 1.704-1(b)(2)(iv)(g) of the Regulations for contributions
and revaluations of Property in order to reflect the difference between the book
value and the adjusted tax basis of Property at the time of such contributions
and/or revaluations.
          (d) The Capital Accounts of the Members shall be adjusted in
accordance with Section 1.704-1(b)(2)(iv)(f) of the Regulations to reflect the
fair market value of the Property upon (i) the acquisition of additional
Interests in the Company by any new or existing Member (whether in exchange for
property or services); (ii) the distribution by the Company to a Member of more
than a de minimis amount of Property as consideration for all or a portion of
the Member’s Interests; (iii) the withdrawal of a Member; and (iv) the
liquidation of the Company. Consistent with the Amended and Restated Limited
Liability Company Agreement, dated as of July 1, 2005, of the Company, the
Capital Accounts of the Members have been adjusted to the amounts set forth in
Section 3.06(b) upon the acquisition by Coinstar of Class A Interests in the
Company in accordance with Section 3.01(c), assuming for this purpose that the
fair market value of the Company for purposes of this Section 3.06(d) shall be
$67,653,277 and further that such value may be reduced by $25,369,979 to
$42,283,298, in the manner prescribed in Section 3.06(b) if the Funding
Milestones are not satisfied as of December 1, 2006.

18



--------------------------------------------------------------------------------



 



          (e) All elections, decisions and other matters concerning the
allocation of Profits and Losses among the Members, and accounting procedures,
not specifically and expressly provided for by the terms of this Agreement shall
be determined by the Board of Managers in good faith. Such determination made in
good faith by the Board of Managers shall, absent manifest error, be final and
conclusive as to all Members.
          (f) In the event of a Transfer of a Member’s Interests permitted under
Article VIII, at the request of the Member acquiring such Interests (or its
successor in interest) that the Company make an election under Section 754 of
the Code, if such election would not materially adversely affect the interests
of the other Members, the Board of Managers may, in its sole discretion, cause
the Company to make such election (which election, unless properly revoked,
will, in accordance with Section 754 of the Code and the Regulations thereunder,
be binding with respect to all subsequent acquisitions of Interests and with
respect to certain Transfers of Property by the Company).
          (g) If any Class B Interests are forfeited pursuant to Section 5.06,
any Capital Account relating to such forfeited Class B Interests shall be
reallocated to the remaining Members in accordance with their Ownership
Percentages.
          (h) The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with the Regulations under Section 704(b) of the Code and shall be interpreted
and applied in a manner consistent with such Regulations. The Board of Managers
shall be authorized to make appropriate amendments to the allocations of items
pursuant to this Section 3.06 and the other provisions of this Agreement if
necessary to comply with Section 704 of the Code or applicable Regulations
thereunder.
          SECTION 3.07. Admission of New Members. A Person (other than a
transferee of an existing Member’s Class A Interests, which shall be subject to
Section 8.01, and other than a Redeemed Employee holder of a Class B Interest,
which shall be subject to Section 5.05) shall be admitted to the Company as a
Member only (a) with the approval of, and subject to its making such Capital
Contributions to the Company and satisfying such other requirements as may be
established by, the Board of Managers and (b) after such Person executes this
Agreement, an amended and restated version of this Agreement, a counterpart
hereof or thereof or a joinder agreement to this Agreement (in a form reasonably
acceptable to the Board of Managers) whereby such Person agrees to become a
party to and be bound by the provisions of this Agreement or an amended and
restated version of this Agreement.
          SECTION 3.08. Class B Interests. The Company may issue vested or
unvested Class B Interests to REEIP’ from time to time in an amount approved by
the Board of Managers in accordance with Section 6.03; provided, however, that
under no circumstances may the Company issue Class B Interests if such Class B
Interests (when fully vested), when added to the Class B Interests that would be
outstanding if all Class B Interests were fully vested, would represent more
than ten percent (10%) of the outstanding Interests. The Class B Interests shall
have no voting rights.

19



--------------------------------------------------------------------------------



 



ARTICLE IV
ALLOCATIONS
          SECTION 4.01. Allocation of Profits and Losses.
          (a) Except as otherwise provided in this Agreement, (i) Profits for
any Fiscal Year shall be allocated, first, to the Members holding Class A
Interests in accordance with their Class A Ownership Percentages, until the
aggregate amount of Profits and Losses allocated to each Member holding Class A
Interests under this Section 4.01(a) is at least equal to the aggregate
Percentage Preferred Return through the end of such Fiscal Year, and then,
second, to all Members in accordance with their Ownership Percentages; and
(ii) Losses for any Fiscal Year shall be allocated, first, to the Members
holding Class B Vested Interests in accordance with their Class B Ownership
Percentages, until each of their Capital Accounts has been reduced to zero,
second, to the Members holding Class A Interests in accordance with their
Class A Ownership Percentages, until each of their Capital Accounts has been
reduced to zero, and then, third, to all Members in accordance with their
Ownership Percentages. In the event of a Transfer of all or a portion of a
Member’s Class A Interests or Class B Vested Interests during any Fiscal Year,
Profits or Losses, as the case may be, shall be allocated, for both accounting
and Tax purposes, between the transferor and transferee Member in accordance
with each Member’s weighted Class A Ownership Percentages or Class B Ownership
Percentages for such Fiscal Year.
          (b) Notwithstanding any provision set forth in this Section 4.01, no
item of deduction or loss shall be allocated to a Member to the extent such
allocation would cause a negative balance in such Member’s Capital Account
(after taking into account the adjustments, allocations and distributions
described in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations)
that exceeds the amount that such Member would be obligated to restore to the
Company pursuant to this Agreement or under applicable law or is deemed to be
obligated to restore under Section 1.704-2(g)(1) or Section 1.704-2(i)(5) of the
Regulations. In the event that some but not all of the Members would have such
excess Capital Account deficits as a consequence of such an allocation of loss
or deduction, the limitation set forth in this Section 4.01(b) shall be applied
on a Member by Member basis so as to allocate the maximum permissible deduction
or loss to each Member holding Interests without such excess deficits under
Section 1.704-1(b)(2)(ii)(d) of the Regulations. In the event any loss or
deduction shall be specially allocated to any Member pursuant to the preceding
sentence, an equal amount of subsequent income of the Company shall be specially
allocated to such Member prior to any allocation pursuant to Section 4.01(a).
          (c) In the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Sections 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) of the Regulations, items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, as quickly as possible, any deficit balance in its Capital Account in
excess of that permitted under Section 4.01(b) created by such adjustments,
allocations or distributions. Any special allocations of items of income or gain
pursuant to this Section 4.01(c) shall be taken into account in computing
subsequent allocations pursuant to this Article IV, so that the net amount of
any items so allocated and all other items allocated to each

20



--------------------------------------------------------------------------------



 



Member pursuant to this Article IV shall, to the extent possible, be equal to
the net amount that would have been allocated to each such Member pursuant to
the provisions of this Article IV if such unexpected adjustments, allocations or
distributions had not occurred.
          (d) In the event that the Company incurs any nonrecourse liabilities
(within the meaning of Section 1.752-1(a)(2) of the Regulations), such
liabilities and the nonrecourse deductions (within the meaning of
Section 1.704-2(b)(1) of the Regulations) attributable to such liabilities shall
be allocated among the Members holding Class A Interests in accordance with
their Class A Ownership Percentages, and income and gain shall be allocated in
accordance with the “minimum gain chargeback” provisions of
Sections 1.704-1(b)(4)(iv) and 1.704-2(f) of the Regulations. The items so
allocated pursuant to the previous sentence shall be determined in accordance
with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations. Solely for
purposes of determining the proportionate share of the “excess nonrecourse
liabilities” of the Company (within the meaning of Section 1.752-3(a)(3) of the
Regulations) in respect of a Member holding Class A Interests, such Member’s
interest in the Profits will be in proportion to its Class A Ownership
Percentage.
          (e) In the event that the Company incurs any Member Nonrecourse Debt,
any Member Nonrecourse Deductions attributable to such Member Nonrecourse Debt
shall be specially allocated to the Member who bears the economic risk of loss
with respect to such Member Nonrecourse Debt in accordance with
Section 1.704-2(i)(1) of the Regulations, and income and gain shall be allocated
in accordance with the “partner minimum gain chargeback” provisions of
Sections 1.704-1(b)(4)(iv) and 1.704-2(i) of the Regulations. The items so
allocated pursuant to the previous sentence shall be determined in accordance
with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations.
          SECTION 4.02. Tax Allocation. For U.S. federal, state and local income
tax purposes, items of income, gain, loss, deduction and credit shall be
allocated to the Members in accordance with the allocations of the corresponding
items for Capital Account purposes under Article III and this Article IV, except
that items with respect to which there is a difference between tax and book
basis (including inventory) will be allocated in accordance with Section 704(c)
of the Code and Section 1.704-3(d) of the Regulations using the remedial method.
For the avoidance of doubt, any Section 704(c) gain will be measured by the fair
market value of the Company as determined in accordance with Section 3.06 of
this Agreement.
ARTICLE V
DISTRIBUTIONS
          SECTION 5.01. Distributions.
          (a) Except as otherwise set forth herein, Distributions to the extent
of positive Net Cash Flow with respect to Interests in the Company shall be made
at such times and in such amounts as the Board of Managers shall determine
pursuant to Section 6.03(a) in its sole discretion; provided that Distributions
shall be allocated as follows:

21



--------------------------------------------------------------------------------



 



     (i) First, Distributions shall be made to Members holding Class A
Interests, in proportion to their respective Preferred Returns, as computed
through the date of the Distribution, until the aggregate Distributions made by
the Company pursuant to this Section 5.01(a) is equal to the Preferred Returns
for the Class A Interests; subject to its exercise of discretion, the Board of
Managers will make Distributions quarterly to the Members under this
Section 5.01(a)(i); furthermore, any Distributions under this Section 5.01(a)(i)
shall be first applied to offset the Percentage Preferred Returns on the
outstanding Class A Interests and, only after such Percentage Preferred Returns
have been paid in full, to return the Stated Value of the outstanding Class A
Interests until such Stated Values are reduced to zero; and
     (ii) Thereafter, any remaining amounts shall be distributed to all Members
holding Class A Interests and all Members holding Class B Vested Interests, pro
rata in accordance with the number of such Members’ Class A Interests and
Class B Vested Interests.
          (b) Notwithstanding Section 5.01(a), and subject to the maintenance by
the Company of appropriate reserves and of sufficient funds for capital
acquisitions and expenditures (as determined in good faith by the Board of
Managers in its reasonable judgment), the Company (i) shall, to the extent
practicable, make advances to Members sufficient to enable such Members (or
their direct or indirect owners) to pay any Taxes attributable to their
ownership of Interests; and (ii) may, to the extent practicable and so long as
REEIP is a Member of the Company, pay or reimburse expenses incurred by REEIP in
connection with the preparation of Tax returns and/or expenses incurred by
REEIP’s tax matters partner in the course of performing its duties as the tax
matters partner of REEIP. All such advances and payments shall be deducted from
current or future amounts otherwise distributable to such Members pursuant to
Section 5.01(a).
          (c) To the extent that the Company is required by law to withhold or
to make Tax payments on behalf of or with respect to any Member (“Tax
Payments”), the Board of Managers may cause such amounts to be withheld and such
Tax Payments to be made as so required. Each Tax Payment made on behalf of a
Member, plus interest thereon at a rate equal to the long-term applicable
federal rate under Section 1274(d) of the Code, compounded annually, as of the
date of such Tax Payment, shall, at the option of the Board of Managers, (i) be
promptly paid to the Company by such Member (such payment not to constitute a
Capital Contribution), or (ii) be deducted from current or future amounts
otherwise distributable to such Member pursuant to Section 5.01(a). Each Member
hereby agrees, to the extent permitted by applicable state and federal law, to
reimburse the Company for any Liability with respect to Tax Payments required on
behalf of or with respect to such Member.
          SECTION 5.02. Form of Distributions. Except as agreed to by the
Members, all Distributions shall be made in cash. If there is any deduction from
an amount otherwise distributable to a Member pursuant to Section 5.01(b) or
(c), for all other purposes of this Agreement such Member shall be treated as
having received the Distribution unreduced by the amount of the deduction.
          SECTION 5.03. Limitations on Distribution. Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not
make a Distribution to any

22



--------------------------------------------------------------------------------



 



Member on account of its Interests in the Company if such Distribution would
violate Section 18-607 of the Act or other applicable law or cause a negative
Capital Account or if such Distribution would deplete the Company’s cash
reserves below levels deemed reasonable by the Board of Managers.
          SECTION 5.04. Distributions Upon Liquidation. Notwithstanding the
foregoing provisions of this Article V, Distributions in liquidation of the
Company shall be made in accordance with Section 9.02(a).
          SECTION 5.05. Redemption of Eligible Class B Vested Interests. On any
date that REEIP redeems any Eligible REEIP Class B Vested Interests of a holder
(the “Redeemed Employee”), the Company shall redeem the Eligible Class B Vested
Interests of the Company held by the Redeemed Employee that were transferred by
REEIP to the Redeemed Employee in the redemption of such Eligible REEIP Class B
Vested Interests under the terms of the REEIP LLC Agreement, at a price per
Eligible Class B Vested Interest equal to the fair market value of such Eligible
Class B Vested Interest determined in accordance with the applicable REEIP
Class B Interest Award Agreement and subject to the approval of the Board of
Managers.
          SECTION 5.06. Forfeiture of Class B Interests. On any date that the
employment of a member of REEIP with the Company is terminated and such REEIP
member’s REEIP Class B Interests are to be forfeited, REEIP shall exchange such
member’s REEIP Class B Interests (and such REEIP Class B Interests shall be
forfeited pursuant to the terms of the REEIP LLC Agreement) for the same number
of Class B Interests held by REEIP, which Class B Interests shall then be
cancelled by the Company without payment to the former REEIP member of any
amount therefor, and the Capital Account relating to such Class B Interests
(which shall be equal to the amount of the REEIP Capital Account relating to the
forfeited REEIP Class B Interests) shall be reallocated pursuant to the terms of
Section 3.06(g).
ARTICLE VI
MANAGEMENT AND OPERATION OF THE COMPANY
          SECTION 6.01. Board of Managers.
          (a) Except as otherwise provided by this Agreement, the Company shall
be managed by the Board of Managers established under this Section 6.01 (the
“Board of Managers”), which shall have the full right and authority to manage
the business and affairs of the Company. Except as authorized in writing by the
Board of Managers or permitted by this Agreement, no Member or Representative,
and no officer, shareholder, member, manager, director, employee or agent of any
Member, shall directly or indirectly act as agent of the Company for any
purpose, engage in any transaction, make any commitment, enter into any contract
or incur any Liability in the name of the Company or in any other way hold
itself out as acting for or on behalf of the Company. Any attempted action in
contravention of the preceding sentence shall be null and void ab initio, and
not binding upon the Company, unless ratified or authorized in writing by the
Board of Managers; provided that if such action in contravention was with
respect to a matter requiring the affirmative approval of all Representatives
appointed by Members having a Class A Ownership Percentage equal to twenty-five
percent (25%) or

23



--------------------------------------------------------------------------------



 



more, the ratification or authorization in writing of such action in
contravention shall be by each such Representative.
          (b) The Board of Managers shall initially consist of four
(4) individuals (the “Representatives”), but shall be expanded to five
(5) Representatives if and when any Member acquires fifty-one percent (51%) or
more of the outstanding Class A Interests. Each Representative shall be regarded
as a “manager” under the Act.
          (c) As long as the Board of Managers consists of four
(4) Representatives, each of Ventures and Coinstar shall have the right to
appoint two (2) Representatives.
          (d) If, at any time during the term of the Company, any Member
acquires additional Class A Interests so that such Member’s Class A Ownership
Percentage is equal to fifty-one percent (51%) or more, the size of the Board of
Managers shall automatically be increased, without the need of any further
action by the Members, from four (4) to five (5) Representatives, and
immediately thereafter the Member whose Class A Ownership Percentage is equal to
fifty-one percent (51%) or more shall have the right to appoint three (3) of the
Representatives and the other Member whose Class A Ownership Percentage is equal
to twenty-five percent (25%) or more shall have the right to appoint two
(2) Representatives.
          SECTION 6.02. Officers.
          (a) The Board of Managers may, from time to time, designate one or
more Persons to be officers of the Company for a one (1) year term. Any officer
so designated has such authority and shall perform such duties as the Board of
Managers may, from time to time, delegate to them. The Board of Managers may
assign titles to particular officers, and, unless the Board of Managers decides
otherwise, the assignment of such title shall constitute the delegation to such
officer of the authority and duties that are normally associated with that
office, subject to (i) Section 6.03, which specifies certain actions that must
be taken by the Board of Managers, and (ii) any specific delegation of authority
and duties made to such officer by the Board of Managers pursuant to this
Section 6.02. Each officer shall hold office for one year and until his
successor shall be duly designated and shall qualify, or until his death,
resignation or removal as provided in this Agreement. Any officer of the Company
may be removed as such, with or without cause, by the Board of Managers whenever
in its judgment the best interests of the Company will be served thereby. Any
Person may hold any number of offices. No officer need be a Member, a
Representative, a Delaware resident or a United States citizen. Designation of a
Person as an officer of the Company shall not of itself create any contract
rights and such officers shall be employees at will, unless otherwise expressly
provided by written contracts between such Persons and the Company.
          (b) Any officer of the Company may resign as such at any time upon
written notice to the Company. Such resignation shall be made in writing and
shall take effect at the time specified therein or, if no time is specified
therein, at the time of its receipt by the Board of Managers. The acceptance of
a resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation.

24



--------------------------------------------------------------------------------



 



          (c) Any vacancy occurring in any office of the Company may be filled
by the Board of Managers.
          SECTION 6.03. Certain Specified Matters Requiring Approval.
          (a) Subject only to the restrictions in Section 6.03(b) and
Section 6.03(c), the Board of Managers may, with the affirmative approval of a
majority of the Representatives, take any action that the majority considers to
be in the interest of the Company, and such action shall be binding upon all
Members. The following constitute actions that require approval from the Board
of Managers and may not be taken by any officer, unless such approval has first
been obtained from the Board of Managers. Moreover, the Board of Managers may at
any time add to, delete or modify the items identified in this Section 6.03(a),
which require specific action by the Board of Managers hereunder before they may
be undertaken by management on behalf of the Company, and such action (which in
every case may be approved by a majority vote of the Representatives) shall not
constitute an amendment to this Agreement requiring Member approval under
Section 12.01, but if undertaken by the Board of Managers shall be set forth in
written resolutions delivered to the Company’s officers and included in the
Company’s books and records. Until subsequent action is taken by the Board of
Managers to modify the items below, it is agreed and confirmed that none of the
following actions may be taken by the Company’s management unless first approved
by a majority vote of the Representatives:
     (i) Reasonably determine the salary and other compensation of its officers;
     (ii) Make any Distributions pursuant to Section 5.01;
     (iii) Increase the Stated Value of the Class A Interests;
     (iv) Make any determination pursuant to Section 3.06(e);
     (v) Admit any new Members pursuant to Section 3.07, provided that admission
of any new Member that owns or operates a restaurant business or has Affiliates
that own or operate a restaurant business shall require approval under
Section 6.03(b);
     (vi) Determine that time is of the essence pursuant to Section 8.04 (with
respect to the issuance of any New Securities);
     (vii) Specify the authority and duties of any officer of the Company;
     (viii) Enter into, amend, modify, renew or terminate any real property
lease the term of which extends beyond five (5) years;
     (ix) Commence or settle any Proceeding brought by or on behalf of, or
against, it involving any claims or payments in excess of $50,000 or which
involves nonmonetary issues of material significance to the Company;
     (x) Approve a budget for capital acquisitions and expenditures, general and
administrative expenses and other financial commitments of the Company;

25



--------------------------------------------------------------------------------



 



     (xi) Enter into, amend, modify, renew or terminate any contract or
long-term commitment for the purchase of material supplies that: (A) is not in
the ordinary course of business or (B) contains commitments that can reasonably
be expected to exceed $100,000 in any Fiscal Year;
     (xii) Sell, lease or dispose of any Property outside of its ordinary course
of business or in excess of $100,000 in any twelve (12) month period (except in
connection with a liquidation in accordance with Article IX);
     (xiii) Acquire any fee interest in any real property;
     (xiv) Create any Subsidiary or Affiliate of the Company;
     (xv) Borrow money for a term that extends beyond five (5) years or in a
principal amount in excess of $100,000 but less than $5,000,000 in the aggregate
or issue any evidence of indebtedness therefor;
     (xvi) Adopt, or make material changes to, its internal controls or
accounting principles, policies and practices;
     (xvii) Appoint, dismiss or replace its external accounting and Tax
consultants;
     (xviii) Permit the encumbrance of any Property with any Lien other than a
Permitted Lien;
     (xix) Issue any new Class A Interests;
     (xx) Assign any values to any Class B Interests;
     (xxi) Change the method or means by which the Company processes credit or
debit card transactions; or
     (xxii) Take any other action on behalf of the Company specified by this
Agreement or the Board of Managers as requiring the approval of the Board of
Managers other than action that requires the unanimous approval of all
Representatives appointed by Members having a Class A Ownership Percentage equal
to twenty-five percent (25%) or more pursuant to Section 6.03(b) or the approval
of certain Representatives pursuant to Section 6.03(c).
          (b) The affirmative approval of all Representatives appointed by
Members having a Class A Ownership Percentage equal to twenty-five percent (25%)
or more shall be required to cause or permit the Company to do any of the
following or to add to, delete or modify the items identified in this
Section 6.03(b):
     (i) Authorize any redemption of Interests (other than any redemptions of
Eligible Class B Vested Interests pursuant to Section 5.05);

26



--------------------------------------------------------------------------------



 



     (ii) Determine the Contribution Value of any non-cash contribution to the
Company;
     (iii) Consummate any Organic Change with respect to the Company, other than
a transaction effectuated by an Offeree Party under Section 8.06(c);
     (iv) Issue any Interests with rights superior to the Class A Interests,
provided that if neither Ventures nor its Affiliates hold any Interests in the
Company, Interests with rights superior to the Class A Interests may be issued
upon the affirmative approval of the Board of Managers pursuant to
Section 6.03(a);
     (v) Consent to any pledge, grant of a security interest, or other
encumbrance of any or all of the Interests of any Member; provided, however,
that such consent is not required to permit any Member to pledge part or all of
its Interests to the extent permitted under Section 8.01(a);
     (vi) Admit any new Members that own or operate a restaurant business or
that have any Affiliates that own or operate a restaurant business pursuant to
Section 3.07;
     (vii) Compensate any Member for any services provided to or expenses
incurred on behalf of the Company pursuant to Section 6.05(a);
     (viii) Borrow money or issue any evidence of indebtedness therefor in an
aggregate principal amount in excess of the greater of (A) $5,000,000 and
(B) three (3) times EBITDA for the immediately preceding fiscal year;
     (ix) Amend the Certificate;
     (x) Commence a voluntary case under any chapter of the Federal Bankruptcy
Code, or consent to the commencement of an involuntary case against it under the
Federal Bankruptcy Code, or dissolve or liquidate the Company except in
accordance with this Agreement;
     (xi) Issue equity securities to a commercial lender or lessor;
     (xii) Authorize the Company to engage in any business or activities other
than the automated DVD-vending business and other than activities reasonably
incidental to the automated DVD-vending business;
     (xiii) Enter into any labor or collective bargaining agreement or, through
negotiation or otherwise, make any commitment or incur any Liability to any
labor organization, except to the extent required by law;
     (xiv) Authorize a guarantee pursuant to Section 3.03;
     (xv) Secure any of the Liabilities of the Company by mortgage or pledge of
any of its Property or Profits other than in the ordinary course of business;

27



--------------------------------------------------------------------------------



 



     (xvi) Cause the Company to guaranty the Liabilities of any other Person,
other than those of Subsidiaries or Affiliates through which the Company
conducts its business activities;
     (xvii) Appoint, dismiss or replace its independent auditors;
     (xviii) Settle any Tax dispute that could result in additional Taxes to the
Company in excess of $10,000 or to any Member in excess of $5,000;
     (xix) Specify an alternate method of allocation under Section 4.02; or
     (xx) Change the Tax status of the Company from that described in
Section 7.02(a).
          (c) Any transaction or agreement between the Company and Coinstar or
any of its Affiliates shall require the approval of the Representatives
appointed by Ventures, and any transaction or agreement between the Company and
Ventures or any of its Affiliates shall require the approval of the
Representatives appointed by Coinstar. Notwithstanding the foregoing, the
Members hereby approve and acknowledge that the Company is entering into each of
the Related Party Transactions, and no further consent from any Member or the
Board of Managers is required to make such obligations binding upon the Company.
          (d) Any action taken by the Board of Managers pursuant to this
Section 6.03 shall be binding upon all Members, and may be relied upon, for all
purposes, by Persons transacting business with the Company.
          SECTION 6.04. Meetings of the Board of Managers; Quorum and Majority
Requirements.
          (a) The Board of Managers shall hold a regular meeting (i) six
(6) times in the period between December 1, 2005 and December 1, 2006, and
(ii) not less than four (4) times per year thereafter, unless the Board of
Managers otherwise decides. Special meetings of the Board of Managers may be
held at any time and shall be called by the secretary of the Board of Managers
(the “Secretary”), who shall be appointed in accordance with Section 6.04(e), at
the written request of any of the Representatives. Meetings of the Board of
Managers may be held at the principal office of the Company, or at such other
reasonable place as shall be designated in the notice of such meeting. Any
business may be transacted, and any Company action may be taken, at any regular
or special meeting of the Board of Managers at which a quorum (as defined in
Section 6.04(d)) is present, whether such business or proposed action was stated
in the notice of such meeting or not.
          (b) Meetings of the Board of Managers, whether regular or special,
shall be convened by a written notice from the Secretary sent to all
Representatives at least ten (10) days prior to the date of the meeting, at
their last address as formally notified to the Company and as indicated in the
records of the Company. The notice of a Board of Managers meeting shall include
the date, time, venue and agenda for the meeting. Attendance by a Representative
at, or his or her participation in, a meeting shall constitute a waiver of
notice of such meeting and shall be counted as to whether there is a quorum for
the meeting, unless the Representative at the

28



--------------------------------------------------------------------------------



 



beginning of the meeting (or promptly upon his or her arrival) objects to
holding the meeting or transacting business at the meeting and does not
thereafter vote for or assent to action taken at the meeting.
          (c) Any action required or permitted to be taken at any meeting of the
Board of Managers may be taken without a meeting if a written consent to that
effect is sent to all Representatives prior to the effectiveness of the written
consent and such written consent is signed by the number and identity of
Representatives necessary to take such action under the terms of this Agreement.
Representatives may participate in a meeting of the Board of Managers by means
of a conference telephone or similar communications equipment by means of which
all persons participating in the meeting can hear each other, and such
participation shall constitute presence in person at such meeting.
          (d) A quorum shall exist for the purposes of conducting business at a
meeting of the Board of Managers, whether regular or special, when at least
three (3) Representatives (at least one of whom is appointed by each Member
having a Class A Ownership Percentage equal to twenty-five percent (25%) or
more) are present or represented by proxy. Except as expressly set forth herein,
the Board of Managers shall act on any matter considered by it by the
affirmative vote of a majority of the Representatives entitled to vote on such
matter.
          (e) A Representative or other individual chosen by the Board of
Managers shall serve as Secretary of the Board of Managers meetings, and shall
draw up the minutes of each meeting, which shall include the names of all those
present, the matters considered and the decisions taken.
          (f) The Board of Managers may appoint one of its members Chairman, who
shall preside at all meetings and vote as a regular member of the Board of
Managers, but who shall not have any additional voting power or any right to
break ties or deadlocks of the Board of Managers.
          (g) The President or Chief Executive Officer of the Company may
observe all regular and special meetings of the Board of Managers, but shall
(unless designated as a Representative) have no right to vote at or participate
in such meetings.
          SECTION 6.05. Compensation, Reimbursement and Expenses.
          (a) Except as otherwise provided in this Agreement or a separate
written agreement approved by the affirmative vote of all Representatives
appointed by Members having a Class A Ownership Percentage equal to twenty-five
percent (25%) or more, no Member shall receive any compensation for services
rendered to or on behalf of the Company nor shall any Member be reimbursed for
any expenses incurred by such Member on behalf of the Company.
          (b) Notwithstanding Section 6.05(a) above, each Representative shall
be entitled to reimbursement by the Company for reasonable expenses incurred
while managing the Company, including attending meetings of the Board of
Managers. Any additional amount that each Representative shall be entitled to
receive as compensation for such Representative’s services as such shall be
fixed from time to time by Members holding a majority of the Class A Interests.

29



--------------------------------------------------------------------------------



 



          SECTION 6.06. Liability of the Board of Managers and Officers.
          (a) No Representative or officer shall have any Liability under this
Agreement or under the Act except as provided herein or as required by the Act.
Except as required by the Act, the Liabilities of the Company, whether arising
in contract, tort or otherwise (including those arising as member, owner or
shareholder of another company, partnership or entity), shall be solely the
Liabilities of the Company, and no Representative or officer shall be obligated
personally for any such Liability of the Company solely by reason of acting as a
Representative or officer of the Company. No Representative or officer shall be
liable for any Liabilities, whether arising in contract, tort or otherwise, of
any Member or any other Representative or officer.
          (b) To the extent that, at law or in equity, any Representative or
officer has duties (including fiduciary duties) and Liabilities relating thereto
to the Company or to another Representative or officer, (i) the Representative
or officer acting under this Agreement shall not be liable to the Company or to
any Member or any other Representative or officer for the Representative’s or
officer’s good faith reliance on the provisions of this Agreement; and (ii) the
Representative’s or officer’s duties and Liabilities are restricted by the
provisions of this Agreement to the extent that such provisions restrict the
duties and Liabilities of the Representatives or officers otherwise existing at
law or in equity.
          (c) No Representative or officer shall be liable to the Company or any
Member for any act or omission based upon errors of judgment, negligence or
other fault, or any breach of any fiduciary duty as a Representative or officer,
in connection with the business or affairs of the Company unless such
Representative or officer would not be entitled to indemnification for such
action, failure to act or breach under Section 10.01 were such Representative or
officer to seek indemnification thereunder.
ARTICLE VII
CERTAIN OTHER AGREEMENTS OF THE MEMBERS
          SECTION 7.01. Reasonable Best Efforts. Subject to the terms and
conditions of this Agreement, each Member shall use commercially reasonable
efforts to take or cause to be taken all actions and to do or cause to be done
all things necessary or desirable in order to consummate the transactions and
fulfill all obligations contemplated by or set forth in this Agreement.
          SECTION 7.02. Company Records; Tax Matters.
          (a) The Members intend that the Company will be treated as a
partnership for U.S. federal, state and local Tax purposes and agree not to take
any position or make any election, in a Tax return or otherwise, inconsistent
with the treatment of the Company as a partnership for such purposes; provided,
however, that the Company, with the approval of each Member having a Class A
Ownership Percentage equal to twenty-five percent (25%) or more, may elect to
have the Company taxed as an entity taxable as a corporation. The Company shall
not be a partnership (including a general partnership or a limited partnership)
or joint venture for

30



--------------------------------------------------------------------------------



 



any purposes other than U.S. federal, state and local Tax purposes, and this
Agreement shall not be construed to suggest otherwise.
          (b) The Members agree that, for so long as Coinstar or an Affiliate of
Coinstar has a Class A Ownership Percentage equal to twenty-five percent (25%)
or more, Coinstar shall be the “Tax Matters Partner” of the Company as such term
is defined in Section 6231(a)(7) of the Code and in any similar capacity under
the Tax laws of any state or other jurisdiction having Taxing jurisdiction over
the Company. The Tax Matters Partner shall take such action as may be necessary
to cause each other Member to become a “notice partner” within the meaning of
Section 6223 of the Code. The Tax Matters Partner shall (i) direct the Company’s
officers, at the Company’s expense, to prepare and properly file all Tax Returns
of the Company with the appropriate Taxing authorities; (ii) notify the other
Members, within thirty (30) Business Days after it receives any notice from the
IRS or any state, local or foreign Taxing authority, of any administrative or
judicial Proceedings with respect to an examination of, or proposed adjustments
to, the income, deductions, gains, losses or credits of the Company; and
(iii) provide each Member (at such Member’s own expense) with the opportunity to
participate in all administrative and judicial proceedings in which the Company
may be involved. The Tax Matters Partner shall be entitled to reimbursement from
the Company for reasonable costs it incurs in performing its duties as the Tax
Matters Partner. Unless otherwise provided for herein, the Tax Matters Partner
shall make all Tax elections on behalf of the Company; provided, that the Tax
Matters Partner will make any permissible Tax election requested by any Member,
unless such election could have a material adverse effect on any other Member.
The Tax Matters Partner shall not (x) take any action in connection with any
audit or Proceeding; (y) enter into any agreement with the IRS or any state,
local or foreign Taxing authority with respect to any audit or Proceeding; or
(z) take any action contemplated by Sections 6222 through 6231 of the Code that
may have a material adverse impact on the other Members having a Class A
Ownership Percentage equal to twenty-five percent (25%) or more without their
express prior written consent or the approval of the Board of Managers pursuant
to Section 6.03(b).
          (c) Each Member shall notify the other Members, within thirty
(30) Business Days, after it receives any information document request from the
IRS or any state, local or foreign Tax authority, relating to such Member’s
Interests.
          (d) In addition to any indemnification provided by Article X of this
Agreement, the Company shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless Coinstar, its Affiliates and their
respective shareholders, officers, directors, members, managers, agents and
employees, and each Representative from, against and in respect of any
Liabilities arising out of or in connection with Coinstar’s duties as the Tax
Matters Partner of the Company, except to the extent that it is finally
judicially determined that such Liabilities arose out of or were related to
actions or omissions constituting bad faith, fraud, violation of law or
intentional misconduct. The Company shall reimburse Coinstar for its reasonable
legal and other expenses incurred in connection with defending any claim with
respect to such Liabilities if Coinstar shall agree to reimburse promptly the
Company for such amounts if it is finally judicially determined that Coinstar
was not entitled to indemnity hereunder.

31



--------------------------------------------------------------------------------



 



          (e) Each Member represents and warrants that such Member has not made
an election to treat the Company as taxable as a corporation for U.S. federal,
state, local or foreign income tax purposes.
          (f) In the event that Proposed Treasury Regulation Section 1.83-3(1)
is finalized and becomes effective, (i) the Members intend that the Company will
comply with the safe harbor described therein and in IRS Notice 2005-43, to the
extent that the revenue procedure proposed in such Notice is finalized and
becomes effective, with respect to the issuance of any Class B Interests and
(ii) the Members agree that (A) the Company must prepare a document, executed by
the Tax Matters Partner, stating that the Company is electing, on behalf of the
Company and each of its Members, to have the safe harbor apply irrevocably as of
the stated effective date with respect to all Interests transferred in
connection with the performance of services while the safe harbor election
remains in effect and attach the document to the tax return for the Company for
the taxable year that includes the effective date of the election; (B) the
Company is authorized and directed to elect the safe harbor; and (C) the Company
and each of its Members (including any person to whom an Interest is transferred
in connection with the performance of services) agrees to comply with all
requirements of the safe harbor with respect to all Interests transferred in
connection with the performance of services while the election remains
effective. An election made under this Section 7.02(f)(ii)(A) may not be
terminated by any Member on behalf of the Company.
          (g) To the extent that Proposed Treasury
Regulation Sections 1.704-1(b)(2)(iv)(b)(1), 1.704-1(b)(2)(iv)(f)(5)(iii),
1.704-1(b)(4)(xii) and 1.704-1(b)(5) Example 29 are finalized and become
effective, this Agreement will be deemed to include all provisions required
under such Proposed Treasury Regulation sections so that any allocation of the
Company’s items of income, gain, loss, deduction and credit to a holder of a
Class B Vested Interest will have economic effect.
          SECTION 7.03. Reports.
          (a) As early as practicable, but in no event later than fifteen
(15) days after the close of each month, the Company shall deliver to all
Members having an Ownership Percentage equal to four percent (4%) or more a
detailed income statement, a cash flow statement and balance sheet for the
Company for such month and as of the end of such month, certified by the Company
as fairly presenting the financial condition and results of operations of the
Company at and for the periods indicated therein.
          (b) The Company shall deliver to all Members having an Ownership
Percentage equal to four percent (4%) or more financial statements for the
Company for each Fiscal Year within sixty (60) days of the end of such Fiscal
Year. Such financial statements shall include, in addition to an income
statement, cash flow statement and balance sheet, one or more schedules setting
forth in reasonable detail the basis for the calculation of Profits and Losses
(including the calculation of each of the significant components thereof) and
the allocation of Profits and Losses pursuant to Section 4.01 (including the
calculation of each of the components thereof) and shall be audited by a
nationally-recognized firm of independent public accountants. Each Member having
an Ownership Percentage equal to four percent (4%) or more shall be

32



--------------------------------------------------------------------------------



 



entitled to receive, upon request, a copy of any financial statements prepared
for any accounting period other than a month or Fiscal Year.
          (c) The Company shall provide any Member, irrespective of such
Member’s Ownership Percentage, access to the financial information described in
Section 7.03(a) and (b) to the extent required by law.
          (d) As early as practicable, but in no event later than ninety
(90) days after the end of each Fiscal Year, the Company shall deliver to each
Member that held Interests at any time during such Fiscal Year a Form K-1 and
such other information with respect to the Company as may be necessary for the
preparation of (i) such Member’s U.S. federal income tax returns, including a
statement showing each Member’s share of income, loss and credits for such
Fiscal Year for U.S. federal income tax purposes, and (ii) such state and local
income tax returns as are required to be filed by such Member as a result of the
Company’s activities in such jurisdiction.
          (e) The Board of Managers shall, or shall cause an officer of the
Company to, communicate to all Members, orally or in writing, within forty-five
(45) days of the end of each quarter, a report regarding any transactions or
events material to the Company.
          SECTION 7.04. Confidentiality. The Members and the Representatives
recognize that they may have access to proprietary and confidential information
regarding the Company, its products, customers and strategic plans. The Members
and the Representatives acknowledge that such information is of great value to
the Company and is the sole Property of the Company and that such information
has been acquired by them in confidence. The Members and the Representatives
will not at any time reveal, divulge or make known, except as authorized by the
Company or required on its behalf or as required pursuant to legal or
administrative processes, any information of a proprietary or confidential
nature concerning the Company or its business; provided, however, that (i) such
proprietary and confidential information may be revealed, divulged or made known
by Ventures or Coinstar to their respective Affiliates for the purpose of
conducting the business of the Company and (ii) Members shall be permitted to
discuss the contents of reports received by the Members pursuant to Section 7.03
and additional information relating to such Member’s capital accounts with such
Member’s advisors, lawyers and accountants on a need-to-know basis. The
limitations on the Representative’s liability set forth in Section 6.06(a) shall
not relieve Representatives from compliance with and Liability for violations of
the terms of this Section 7.04.
          SECTION 7.05. No Obligations of the McDonald’s System.
          (a) Each Member recognizes that McDonald’s Corporation and the
restaurant system supported by franchisees, suppliers, McDonald’s Corporation,
McDonald’s USA and other related entities (the “McDonald’s System”) involve a
vast array of activities, assets, relationships, participants and constituents,
including the suppliers and owner-operators of McDonald’s restaurants.
          (b) Subject to the terms of this Agreement (including the
non-competition restrictions of Section 7.06), the LLC Interest Purchase
Agreement, the Related Party

33



--------------------------------------------------------------------------------



 



Transactions to which they are parties or any other agreements contemplated by
this Agreement or the LLC Interest Purchase Agreement, Ventures, McDonald’s
Corporation and McDonald’s USA shall have no obligation or fiduciary duty:
     (i) to cause any particular business activity of or relating to the
McDonald’s System to be conducted through the Company;
     (ii) to cause any other strategic investments to be made by such parties
through the Company;
     (iii) to conduct any automated vending activities through the Company;
     (iv) to share with the Company any business opportunity presented to it
(except as otherwise provided in Section 7.05(d));
     (v) to expand its automated vending activities; or
     (vi) to require or encourage other participants in the McDonald’s System to
participate in or take any action in respect of any activities of the Company.
          (c) It will be left to the sole and absolute discretion of Ventures,
McDonald’s Corporation and McDonald’s USA to decide how it conducts its business
activities (subject to the restrictions and obligations noted in
Section 7.05(b)), and such decisions may be made by such entity based upon its
business judgment, taking into account its overall business interest, the
overall best interests of the McDonald’s System, and the need to comply with
applicable legal requirements, and such entity shall not be accountable to the
Company for the impact of such business decisions upon the Company’s business.
In exercising such discretion, neither Ventures nor any Affiliate of Ventures
shall be liable to any Person for claims that Ventures or such Affiliate of
Ventures breached a fiduciary duty or any other duty to the Company or any
Member, including Coinstar, GAM and GARB.
          (d) Any business opportunities presented to a Representative appointed
by any Member belongs solely to such Member, unless such opportunity was
expressly presented to the Representative in his or her capacity as
Representative of the Company.
          SECTION 7.06. Non-Competition.
          (a) In addition to any other non-competition agreement between the
Company and a Member (including in the Share Purchase Agreement), each Member
owning Class A Interests agrees that as long as each such Member owns any
Class A Interests, each of them will not, and each such Member will not permit
any of its Affiliates to (provided, however, that all of the restrictions with
respect to Affiliates of Ventures and GAM in this Section 7.06(a) shall only
apply to Affiliates of Ventures and GAM that are controlled by either Ventures
or GAM (other than Chipotle Mexican Grill, Inc.) and provided, further, that it
will apply to McDonald’s USA, an upstream Affiliate of Ventures, only to the
extent provided in Section 8.19 of the Purchase, License and Service Agreement,
dated as of December 1, 2005, by and between McDonald’s USA and the Company,
which section is herein incorporated in its entirety), directly or indirectly:

34



--------------------------------------------------------------------------------



 



     (i) whether or not for compensation, engage (A) in any capacity in the
automated DVD-vending business or (B) in any business in which the Company
engages or operates anywhere in North America or Europe, provided that Coinstar
shall be permitted to exercise its rights under the DVDXpress Credit Agreement
and the DVDXpress Option (as such terms are defined in the LLC Interest Purchase
Agreement), to the extent that the exercise of such rights is permitted under
Section 6.06 of the LLC Interest Purchase Agreement;
     (ii) solicit, induce or attempt to persuade any employee or agent of the
Company to terminate his or her employment or agency relationship with the
Company or hire any Person who was, during the six (6) months preceding the date
of a solicitation or hire, an employee or agent of the Company, provided, that
each Member may (A) make any general solicitation for employees (through the
engagement of search firms, public advertising or otherwise) not directed at any
employee of the Company or (B) hire any person who responds to such a general
solicitation or who makes an unsolicited application for employment; or
     (iii) directly or indirectly solicit any Person that is at the time of such
solicitation a customer of the Company or any prospective customer of the
Company for the purpose of engaging in any business transaction of the nature
performed by the Company or to induce any such customer or prospective customer
to terminate its relationship, or not to enter into a relationship, with the
Company.
          (b) Each Member owning Class A Interests acknowledges that the time,
scope and other provisions of this Section 7.06 have been specifically
negotiated by sophisticated commercial parties and hereby agree that such time,
scope and other provisions are reasonable under the circumstances. It is agreed
that because other remedies cannot fully compensate the Company for such a
violation and because a breach of this covenant by any Member owning Class A
Interests would diminish the value of the Class A Interests, the Company shall
be entitled to injunctive and other equitable relief to prevent any violation or
continuing violation of this Section 7.06, in all cases without the need to
prove actual damages and without the need to post any bond or other form of
security. If, in any action before any Governmental Entity legally empowered to
enforce this Agreement, any term, restriction, covenant or promise in this
Section 7.06 is found to be unreasonable and for that reason unenforceable, then
such term, restriction, covenant or promise shall be deemed modified to the
extent necessary to make it enforceable by such Governmental Entity. Each Member
owning Class A Interests acknowledges that its agreements and covenants set
forth in this Section 7.06 are material conditions to the purchase of Class A
Interests by the other Members owning Class A Interests and are necessary to
protect the Company and impose reasonable restraints on each Member and its
Affiliates.
          SECTION 7.07. Approval of Location of DVD Kiosks.
          (a) Notwithstanding any other provisions of this Agreement, from
December 1, 2005 through December 1, 2006, Coinstar shall have the right to
approve (which approval shall not be unreasonably withheld, conditioned or
delayed) any proposal by the Company to place DVD Kiosks at any locations which
are (i) not McDonald’s restaurants and (ii) not in market areas where Coinstar
is the exclusive marketing agent under the Coinstar Agency

35



--------------------------------------------------------------------------------



 



Agreement. In exercising such rights, Coinstar shall not be liable to any Person
for claims that Coinstar breached a fiduciary duty or any other duty to the
Company or any Member, including Ventures, GAM and GARB. The Company will not
place any DVD Kiosks as to which Coinstar has approval rights until such
approval has been given.
          (b) Notwithstanding any other provisions of this Agreement, the
Company shall not, without the prior written consent of Ventures, place, nor
sell or license to any third party who will place or permit any third party to
place, DVD Kiosks on property owned or operated by any restaurant anywhere in
the world other than property owned or operated by McDonald’s Corporation,
McDonald’s USA or any of their Franchisees or Affiliates, as long as Ventures
and its Affiliates have a Class A Ownership Percentage equal to twenty-five
percent (25%) or more; provided that this Section 7.07(b) shall be null and void
and of no effect on: (i) January 1, 2007 if McDonald’s USA has not deployed, or
committed to deploy, an aggregate of 1,500 DVD Kiosks at McDonald’s restaurants
on or prior to such date; (ii) January 1, 2008 if McDonald’s USA has not
deployed, or committed to deploy, an aggregate of 2,500 DVD Kiosks at McDonald’s
restaurants on or prior to such date; or (iii) January 1, 2009 if McDonald’s USA
has not deployed, or committed to deploy, an aggregate of 3,500 DVD Kiosks at
McDonald’s restaurants on or prior to such date; provided further that the
nullification and invalidation of this Section 7.07(b) shall not cause similar
provisions in any other agreements to be null and void and of no effect. For
purposes of this Section 7.07(b), McDonald’s USA shall be deemed to have
“committed to deploy” DVD Kiosks if the terms of the commitment are likely to
permit deployment of such DVD Kiosks in the foreseeable future and all orders
for such DVD Kiosks are made within one hundred eighty (180) days.
ARTICLE VIII
TRANSFERS; WITHDRAWALS AND RELATED RIGHTS
          SECTION 8.01. Restriction on Transfers of Interests.
          (a) No Member may directly or indirectly pledge, grant a security
interest in, or otherwise encumber any or all of its Interests except with the
prior written consent of the Company, acting through the Board of Managers,
which consent may be withheld with or without cause and without any Liability or
accountability to any Person; provided, however, that GARB may pledge its
Class A Interests to Ventures pursuant to the LLC Interest Pledge Agreement; and
provided further, that any Member may pledge part or all of its Interests,
without any other party’s consent, if such pledge is in favor of a financial
institution extending credit or making loans available to such Member and/or its
Affiliates.
          (b) Subject to the remaining provisions of this Article VIII, no
Member may, prior to December 1, 2007, directly or indirectly sell, transfer,
assign or otherwise dispose of (“Transfer”) any or all of its Class A Interests
(including, in the case of GARB, by the Transfer of any shares or interests in
GARB, except pursuant to a Transfer to immediate family members for estate
planning purposes (provided that such Transfer is not a sale for value and the
transferee is not a Person specified in Section 8.01(c) of this Agreement)) to
any Person, except as set forth below:

36



--------------------------------------------------------------------------------



 



     (i) With the prior written consent of Ventures and Coinstar, which consent
may be withheld with or without cause and without Liability or accountability to
any Person;
     (ii) To one of its Affiliates; provided that if the transferee should cease
to continue to be an Affiliate, such Class A Interests shall be Transferred back
to the original transferor (or to an Affiliate of the original transferor) prior
to the time that such transferee ceases to be an Affiliate, so that at all times
the Class A Interests shall be held either by a Member or by one of its
Affiliates; and provided further, that in the event of any such Transfer, the
transferee shall agree to be bound by the provisions of this Agreement as if it
were a party hereto (including any obligations of the transferor with respect to
the Class A Interests being Transferred, including the obligations set forth in
Sections 8.06, 8.09 and 8.10), and such Transfer shall not release the
transferor in any way from any of its obligations hereunder; and provided
further, that in the event of any such Transfer by GARB, the transferee shall
agree to be bound by the provisions of the LLC Interest Pledge Agreement as if
it were a party thereto, and such Transfer shall not release the transferor in
any way from any of its obligations thereunder;
     (iii) By Ventures, as set forth in Section 8.08; or
     (iv) By GARB to Ventures (and by Ventures to Coinstar pursuant to
Section 7.03(i) of the LLC Interest Purchase Agreement) as a result of the
breach of obligations under the LLC Interest Pledge Agreement.
Any purported Transfer by a Member in violation of this Agreement shall be void
ab initio, and shall not bind the Company.
          (c) No Member may Transfer any of its Class A Interests to any of the
following Persons or groups of Persons:
     (i) Any competitor of the Company or Coinstar; or
     (ii) Any Person that owns or operates a restaurant business or any
Affiliate of a Person that owns or operates a restaurant business, provided that
this clause (ii) does not apply to Transfers by Ventures or any Affiliate of
Ventures.
          (d) Subject to the remaining provisions of this Article VIII, no
Member holding Class B Interests may Transfer any or all of its Class B
Interests to any Person other than (i) by REEIP to a Redeemed Employee or by
either REEIP or a Redeemed Employee to the Company, in each case pursuant to
Section 5.05 or (ii) pursuant to Sections 8.06 and 8.07. Any purported Transfer
by a Member holding Class B Interests in violation of this Agreement shall be
void ab initio, and shall not bind the Company.
          SECTION 8.02. Conditions to Transfers of Interests.
          (a) Any Transfer of any Interests permitted under this Article VIII
(other than to the Company or to a Redeemed Employee pursuant to Section 5.05)
shall be subject to the

37



--------------------------------------------------------------------------------



 



satisfaction of the following conditions, each of which must be satisfied prior
to or concurrent with the effectiveness of the Transfer:
     (i) Unless otherwise provided in this Agreement, a duly executed and
acknowledged written instrument of Transfer has been delivered to the Company,
which instrument shall specify the Interests being Transferred and shall set
forth the intention of the transferor and transferee that the transferee succeed
to the transferor’s Interests as a substituted Member in the transferor’s place;
     (ii) The transferor and the transferee have executed, acknowledged and
delivered such other instruments as the Board of Managers may deem necessary or
desirable to effect such substitution, including the written acceptance and
adoption by the transferee of the provisions of this Agreement;
     (iii) The transferee pays or reimburses the Company for any legal, filing
and publication costs that the Company incurs in connection with the admission
of the transferee as a Member; and
     (iv) The transferee makes the representations and warranties set forth in
Section 7.02(e) and either Section 11.01 (if Class A Interests were Transferred)
or Section 11.02 (if Class B Interests were Transferred) to the Company and the
other Members as of the date of the Transfer.
Upon satisfaction of such conditions, the transferee shall automatically be
admitted as a Member of the Company.
          (b) Notwithstanding any other provision of this Agreement, no Transfer
by a Member of any of its Interests may be made if it (i) would result in the
Company being treated as an association taxable as a corporation under Section
7704(b) of the Code (which restrictions shall, however, not apply if the Company
has previously elected to be so taxed), (ii) would require (except as permitted
by this Article VIII) filing of a registration statement under, or would
violate, any federal, state or foreign securities laws or regulations, or
(iii) would violate any agreements to which the Company is a party or by which
the Company is bound.
          SECTION 8.03. Withdrawal. No Member may withdraw from the Company,
other than as a result of a permitted Transfer of all of such Member’s
Interests, the purchase of all of such Member’s Interests by the other Members
in accordance with this Agreement or the redemption or forfeiture of such
Member’s Class B Interests.
          SECTION 8.04. Preemptive Rights.
          (a) Each Member holding Class A Interests (each, a “Preemptive Right
Holder”) shall have a preemptive right to purchase such Preemptive Right
Holder’s pro rata share (defined for this purpose as such Member’s Class A
Ownership Percentage computed as of the date of the Issuance Notice) of all or
any part of any New Securities which the Company may, from time to time, propose
to sell and issue.

38



--------------------------------------------------------------------------------



 



          (b) Except as set forth in the next sentence, “New Securities” shall
mean any Interests in the Company, whether now authorized or not, any securities
containing rights or options to purchase any Interests in the Company, and
Interests of any type whatsoever that are, or may become, convertible into or
exchangeable for any Interests in the Company. Notwithstanding the foregoing,
“New Securities” does not include:
     (i) Interests issued to a commercial lender or lessor with the approval of
the Board of Managers;
     (ii) Interests issued in the acquisition of another Person by the Company
by merger, purchase of substantially all of the assets or securities or other
reorganization with the approval of the Board of Managers;
     (iii) Interests issued in connection with any split of Interests, dividend
or distribution paid in Interests, recapitalization or reclassification or
similar transaction by the Company;
     (iv) Interests issued without the right to exercise preemptive rights by
Members as determined by the unanimous consent of the Board of Managers;
     (v) Class B Interests; or
     (vi) Interests offered and sold by the Company through a public offering
registered under the Securities Act.
          (c) In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Preemptive Right Holder at least thirty
(30) days’ prior written notice of its intention, describing the type of New
Securities, and the price and terms upon which the Company proposes to issue the
same (each, an “Issuance Notice”). Each Preemptive Right Holder shall be
entitled to purchase up to its respective pro rata share (as defined in
Section 8.04(a)) of such New Securities for the same price and upon the same
terms specified in the Issuance Notice, by delivery of written notice to the
Company of such election within thirty (30) days after receipt of the Issuance
Notice and stating therein the quantity of New Securities to be purchased (each,
a “Participation Notice”). If a Preemptive Right Holder has elected to purchase
any New Securities pursuant to this paragraph (c), the sale of such securities
shall be consummated as soon as practicable (but in any event within thirty
(30) days) after the delivery of the Participation Notice.
          (d) If a Preemptive Right Holder fails to exercise such preemptive
right within said thirty-day period, the Company shall have sixty (60) days
thereafter to sell or enter into an agreement (pursuant to which the sale of New
Securities covered thereby shall be closed, if at all, within thirty (30) days
from the date of said agreement) to sell the New Securities not elected to be
purchased by such Preemptive Right Holder at the price and upon terms no more
favorable to the purchasers of such securities than specified in the Issuance
Notice. In the event the Company has not sold the New Securities or entered into
an agreement to sell the New Securities within said sixty-day period (or sold
and issued New Securities in accordance with the foregoing thirty (30) days from
the date of said agreement), the Company shall not thereafter issue or sell any
of such New Securities without first re-offering such securities in the manner
provided above.

39



--------------------------------------------------------------------------------



 



          (e) Notwithstanding the foregoing, if the Board of Managers determines
pursuant to Section 6.03(a) that time is of the essence in connection with any
issuance of New Securities, the Company may complete such issuance prior to
offering the Preemptive Right Holders the preemptive rights set forth in
Section 8.04(c); provided that following the exercise of such preemptive rights
in accordance with Section 8.04(c), (i) any purchasers of New Securities will be
required to sell such New Securities so issued to any Preemptive Right Holder
exercising its rights in accordance with Section 8.04(c) as is required to give
each such Preemptive Right Holder the benefit of the rights contained therein,
or (ii) the Company shall issue such additional New Securities to any Preemptive
Right Holder exercising its rights in accordance with Section 8.04(c) as is
required to give each such Preemptive Right Holder the benefit of the rights
contained therein.
          SECTION 8.05. Right of First Refusal; Tag-Along Right. Subject to
Sections 8.01, 8.02, 8.08 and 8.09 and the restrictions in Section 8.05(f):
          (a) In the event that any Member (the “Transferor”) desires to
Transfer all or a part of its Class A Interests to any Person (a “Purchaser”),
such Member shall deliver written notice (the “Transferor’s Notice”) to the
other Members holding Class A Interests (the “Non-Transferring Members”) at
least sixty (60) days prior to the proposed Transfer date. The Transferor’s
Notice shall set forth: (i) the number of offered Class A Interests, (ii) the
consideration to be received by the Transferor, (iii) the identity of the
Purchaser, (iv) any other material terms and conditions of the proposed
Transfer, and (v) the date of the proposed Transfer. Except as otherwise
provided herein, a Transferor shall comply with all of the provisions of
Section 8.02. The terms of this section will not apply to any Transfer of
Class A Interests pursuant to the LLC Interest Pledge Agreement and as permitted
under Sections 6.07 and 7.03(i) of the LLC Interest Purchase Agreement.
          (b) For thirty (30) days following the Non-Transferring Members’
receipt of Transferor’s Notice, each Non-Transferring Member shall have the
option to deliver a reply notice (the “Reply Notice”) to such Transferor setting
forth:
     (i) the irrevocable election of such Non-Transferring Member to require the
Transferor to sell to such Non-Transferring Member all (but not less than all)
of such Class A Interests at the purchase price per Class A Interest and on each
of the other material payment terms specified in the Transferor’s Notice;
     (ii) the irrevocable election of such Non-Transferring Member to require
such Transferor to include in the proposed sale contemplated by the Transferor’s
Notice an aggregate number of such Non-Transferring Member’s Class A Interests
as are specified in such Reply Notice; provided that if the number of Class A
Interests specified in such Reply Notice exceeds the additional number of
Class A Interests that the Purchaser is or would be willing to acquire from such
Transferor at the time the Transferor agrees to sell its Class A Interests to
such Purchaser, then (A) the Non-Transferring Member shall have five (5) days in
which to revoke its election to include its Class A Interests in the proposed
sale or (B) if the Non-Transferring Member decides not to revoke its election,
the Transferor shall not sell any Class A Interests to the Purchaser. If the
proposed sale is completed, the Non-Transferring Member, if it has not revoked
its election pursuant to

40



--------------------------------------------------------------------------------



 



clause (A) above, shall be entitled to receive not less than one hundred percent
(100%) of the purchase price per Class A Interest specified in the Transferor’s
Notice, paid on substantially the same material payment and other terms as will
apply to the Transferor. For the sake of clarity, if one Non-Transferring Member
exercises its right of first refusal pursuant to Section 8.05(b)(i) and another
Non-Transferring Member exercises its tag-along rights pursuant to this
Section 8.05(b)(ii), the Non-Transferring Member exercising its right of first
refusal shall be required either (x) to purchase all (but not less than all) of
the Class A Interests offered by the Transferor and the Non-Transferring Member
exercising its tag-along rights at the purchase price per Class A Interest and
on each of the other material payment terms specified in the Transferor’s Notice
or (y) to purchase none of the Class A Interests offered by the Transferor and
the Non-Transferring Member exercising its tag-along rights; or
     (iii) the irrevocable election of such Non-Transferring Member neither
(A) to purchase all of the Transferor’s Class A Interests nor (B) to include
such Non-Transferring Member’s Class A Interests in the proposed sale.
          (c) If the Non-Transferring Members fail to provide a Reply Notice
within the thirty (30) day period provided in Section 8.05(b) or there has been
a timely election under clause (b)(iii) of this Section 8.05 not to acquire or
sell Class A Interests, then the Transferor may, within one hundred and eighty
(180) days following the date of the Transferor’s Notice and without any further
obligation to the Non-Transferring Members, sell the number of Class A Interests
specified in the Transferor’s Notice, on terms and conditions substantially the
same as those specified therein; provided that the Transferor has supplied the
Non-Transferring Members with the name(s) of the Purchaser and with information
regarding such Purchaser to which the Transferor has access and the right to
provide to such Non-Transferring Members (provided that the Transferor shall use
its reasonable and good faith efforts to obtain a waiver of any confidentiality
requirements limiting the provision of such information to such Persons) and
which is reasonably requested by the Non-Transferring Members.
          (d) In the event there has been a timely election by any
Non-Transferring Member to acquire all of the Class A Interests sought to be
sold by the Transferor under clause (b)(i) of this Section 8.05, then the sale
of Class A Interests shall close at a time and place reasonably acceptable to
the Transferor and the Non-Transferring Member; provided, that such closing
shall occur not more than thirty (30) days after the receipt of all necessary
approvals from any Governmental Entity (or if no such approvals are necessary,
such closing shall occur not more than sixty (60) days after the date of the
Reply Notice); and provided further, that if more than one Non-Transferring
Member elects to acquire all of the Class A Interests sought to be sold by the
Transferor, then each such Non-Transferring Member shall be entitled to acquire
that number of Class A Interests equal to (i) the number of Class A Interests
sought to be sold by the Transferor times (ii) a fraction (A) the numerator of
which is the number of Class A Interests owned by such Non-Transferring Member
and (B) the denominator of which is the number of Class A Interests owned by all
such Non-Transferring Members that seek to acquire such Class A Interests. At
such closing, the Non-Transferring Member or Members shall deliver to the
Transferor the consideration to be exchanged for such Class A Interests in
immediately available funds and the Transferor shall deliver to the
Non-Transferring Member or Members the certificates representing such Class A
Interests and all other documents required to effect the sale

41



--------------------------------------------------------------------------------



 



of such Class A Interests, duly endorsed and free of any Liens. The
Non-Transferring Member or Members, on the one hand, and the Transferor, on the
other hand, shall pay one-half of any stamp Taxes or similar governmental
charges in connection with such sale and shall otherwise pay its own costs and
expenses in connection with such sale.
          (e) In the event there has been a timely election by the
Non-Transferring Member to sell Class A Interests under clause (b)(ii) of this
Section 8.05, if the Transferor is able to effect a Transfer of Class A
Interests which complies with clause (b)(ii) of this Section 8.05, then the
Transferor shall arrange for the consideration to be paid by the proposed
Purchaser pursuant to such Transfer to be transferred directly to such
Non-Transferring Member upon delivery by such Non-Transferring Member of
certificates representing its Class A Interests being sold under such clause
(b)(ii) of this Section 8.05, duly endorsed, together with such other documents
as the Transferor and Purchaser may reasonably agree on or request, including
documents providing for representations, warranties and indemnifications for the
benefit of the Purchaser, provided that the Transferor is also providing
substantially equivalent documentation to the Purchaser. All costs and expenses
incurred by the Transferor and the Non-Transferring Member in connection with
such sale shall be borne by such Transferor and such Non-Transferring Member,
respectively. In the event the Transferor or the Non-Transferring Member either
fails to deliver its Class A Interests and such other documents reasonably
requested by the Purchaser as a condition to the closing of such sale or
breaches any representations, warranties or pre-closing covenants required by
the Purchaser and such breach results in the nonsatisfaction of a condition to
the closing of such sale which the Purchaser does not waive, then (i) each
non-breaching party shall be free to sell its Class A Interests to the Purchaser
without Liability to the breaching party, (ii) the breaching party shall be
liable for (and shall hold each non-breaching party harmless with respect to)
any damages suffered by the non-breaching parties as a result of such breach,
and (iii) any sale shall not be deemed to limit or waive in any respect any
claim, right or cause of action that the non-breaching party may have against
the breaching party in respect of such breach.
          (f) Notwithstanding anything in this Section 8.05 to the contrary, no
Member owning Class A Interests may offer to Transfer part or all of its Class A
Interests, and thereby trigger the terms of this Section 8.05, after either
Ventures or Coinstar has delivered a Buy-Sell Notice pursuant to
Section 8.06(a), except as otherwise provided in Section 8.06.
          SECTION 8.06. Buy-Sell Agreement.
          (a) Notwithstanding Section 8.01(b), at any time after the earlier of
(i) the date on which a Member acquires, directly or indirectly, ownership of
more than fifty percent (50%) of the outstanding Class A Interests or
(ii) June 1, 2009, either Ventures or Coinstar (the “Offering Party”) shall have
the right, exercisable in its sole discretion, at any time thereafter to deliver
a written notice (the “Buy-Sell Notice”) to the other party (the “Offeree
Party”) indicating the Offering Party’s desire to sell all of its and its
Affiliates’, if any, Class A Interests to the Offeree Party for fair market
value as determined pursuant to Section 8.06(e). The Offeree Party shall then
have the option to agree to purchase all (but not less than all) of the Offering
Party’s and its Affiliates’, if any, Class A Interests (and the Interests of the
other Members, in its sole discretion) within five (5) days of the receipt of
written notice of the fair market value determination made pursuant to
Section 8.06(e), and to complete such purchase within sixty (60)

42



--------------------------------------------------------------------------------



 



days after the receipt of all necessary approvals from any Governmental Entity
or, if no such approvals are necessary, within sixty (60) days after the date on
which the fair market value is determined pursuant to Section 8.06(e).
          (b) In the event the Offeree Party notifies the Offering Party in
writing of its irrevocable and unconditional agreement to purchase all (but not
less than all) of the Offering Party’s and its Affiliates’, if any, Class A
Interests, the Offeree Party shall purchase all of the Class A Interests offered
by the Offering Party and its Affiliates, if any (and shall, at its discretion,
be entitled to purchase the Interests of the other Members), and the Offering
Party and its Affiliates shall sell all such Class A Interests (and the other
Members shall sell their Interests, in the Offeree Party’s discretion). The
closing of such sale shall occur as soon as reasonably practicable (but, in any
event, not more than sixty (60) days after the receipt of all necessary
approvals from any Governmental Entity or, if no such approvals are necessary,
not more than sixty (60) days after the date on which the fair market value is
determined pursuant to Section 8.06(e)) at a time and place specified by the
Offeree Party. At such closing, the Offeree Party shall deliver to the Offering
Party and its Affiliates, if any, (and to the other Members, if applicable) the
purchase price payment specified pursuant to Section 8.06(e) and the Offering
Party and its Affiliates, if any, (and the other Members, if applicable) shall
deliver the certificates representing the Offering Party’s and its Affiliates’,
if any, Class A Interests (and the Interests of the other Members, if
applicable) and all other documents required to effect the sale of the Offering
Party’s and its Affiliates’, if any, Class A Interests (and the Interests of the
other Members, if applicable), free and clear of any Liens (unless otherwise
agreed by the Offeree Party). Each of the buyer and sellers in such transaction
shall pay one-half of any transfer, stamp or similar Taxes or governmental
charges in connection with each Interest transferred in such sale and shall
otherwise bear its own costs and expenses in connection with such sale.
          (c) If within five (5) days of the receipt of written notice of the
fair market value determination of the Interests pursuant to Section 8.06(e) the
Offeree Party has not provided to the Offering Party in writing an irrevocable
and unconditional agreement to purchase or has declined to purchase the Offering
Party’s and its Affiliates’, if any, Class A Interests, or if the Offeree Party
has failed to complete a transaction to purchase the Offering Party’s and its
Affiliates’, if any, Class A Interests within the applicable period set forth in
Section 8.06(b), the Offering Party shall have, for a period of one (1) year
following the date on which the Offering Party can first exercise its rights
pursuant to this Section 8.06(c) (with such one-year period to be extended for
additional three-month periods if the Offering Party is diligently pursuing a
sale or public offering of the Interests or a sale of all or substantially all
of the Company’s assets), the right to cause and direct (including control of
the sale or public offering process) a sale of the Interests or all or
substantially all of the assets of the Company to any unaffiliated Person at the
best price then attainable or a public offering of all of the Interests (which
may include conversion of the Interests into alternate securities representing
equivalent economic value) at the best price then attainable, without any
limitations imposed by this Agreement other than (i) Section 8.02(b)(i), (ii) a
right of first refusal by the Offeree Party pursuant to Section 8.05(b)(i) and
(d) (provided that such rights of first refusal shall exist only if the purchase
price pursuant to such sale or public offering is less than the fair market
value of the Interests determined pursuant to Section 8.06(e)), and (iii) the
right of the holders of Eligible Class B Vested Interests to receive
consideration (or, in the case of a public offering, a ratio at which each
Eligible Class B Vested Interest will be converted into the equity securities
that are publicly offered) equal to the

43



--------------------------------------------------------------------------------



 



fair market value of the Eligible Class B Vested Interests as determined by
approval of the Board of Managers pursuant to Section 6.03(a), based on the
value of the Class A Interests to be purchased by the Sale Purchaser, and the
Members shall have the obligation to deliver to such Person or offer in such
public offering, all (but not less than all) of their Interests (other than any
Interests held by any Member purchasing all of the other Interests in such sale)
or, in the case of a sale of all or substantially all of the Company’s assets,
the Offeree Party shall have the obligation to cause Representatives appointed
by the Offeree Party to vote in favor of such asset sale; provided that the
Offering Party has approved such transaction. In any such sale or offering, all
of the holders of Class A Interests must receive the same form and amount of
consideration for such Class A Interests as all other holders of Class A
Interests, or if any Member is given an option as to the form and amount of
consideration to be received, all holders of Class A Interests must be given the
same option.
          (d) If the Company is able to effect a sale or a public offering of
the Interests that complies with Section 8.06(c), then the Company shall arrange
for the consideration to be paid by the proposed purchaser of the Interests or
in such public offering directly to the Members upon delivery by the Members of
certificates representing their Interests being sold under this Section 8.06,
duly endorsed, together with such other documents as the Offering Party, the
Company and the purchaser in such sale of Interests or underwriter in such
public offering may reasonably agree on or request, including documents
providing for representations, warranties and indemnifications for the benefit
of the purchaser or underwriter, provided that the Offering Party is also
providing, as applicable, equivalent documentation to the purchaser or
underwriter. If the Company is able to effect a sale of all or substantially all
of its assets that complies with Section 8.06(c), then the Company shall arrange
for the consideration paid to it to be paid to the Members upon delivery by the
Members of such documents as the Offering Party, the Company and the purchaser
of such assets may reasonably agree on or request, including documents providing
for representations, warranties and indemnifications for the benefit of the
purchaser, provided that the Offering Party is also providing, as applicable,
equivalent documentation to the purchaser. All costs and expenses incurred by
the Members in connection with any such sale of Interests or all or
substantially all of the Company’s assets or public offering shall be borne by
the Company. In the event the other Members fail to deliver their Interests and
such other documents reasonably requested by the purchaser or underwriter as a
condition to the closing of such sale or offering, as applicable, or breach any
representations, warranties or pre-closing covenants required by the purchaser
or underwriter and such failure or breach results in the nonsatisfaction of a
condition to the closing of such sale or offering that the purchaser or
underwriter does not waive, then (i) the Offering Party and those Members that
delivered their Interests and the documents reasonably requested by the
purchaser or underwriter (provided that such Member(s) include at least one
Member holding Class A Interests), as applicable, shall be free to sell their
Interests to the purchaser or offer their Interests in a public offering, or the
Company shall be free to sell all or substantially all of its assets, without
Liability to the breaching party and shall not be subject to any restrictions on
Transfer of Interests under this Agreement from the date of such breach,
(ii) the breaching party shall be liable for (and shall hold the non-breaching
party harmless with respect to) such breach, and (iii) any sale or offering
shall not limit or waive in any respect any claim, right or cause of action that
such Members may have against the breaching party in respect of such breach.

44



--------------------------------------------------------------------------------



 



          (e) The Offering Party and the Offeree Party agree to negotiate in
good faith the value of the Interests for thirty (30) days after the date of the
Buy-Sell Notice. If the Offering Party and the Offeree Party are not in
agreement with respect to the fair market value of the Interests for purposes of
this Section 8.06 within such time, then the Offering Party and the Offeree
Party will each appoint a nationally recognized investment banking firm that is
not an Affiliate of such party (an “Appraiser”) to appraise the value of the
Interests. The appraisals will be completed within twenty (20) days of the
earlier of the dates on which either the Offering Party or the Offeree Party
appoints an Appraiser, in each case pursuant to the foregoing sentence. If the
value (or, in the case of an appraisal that generates a range of values, the
median value of such appraisal) of each appraisal is within ten percent (10%) of
the value of the other appraisal (or median value in the case of a range), then
the appraisals will be averaged with the resulting value being deemed to be the
fair market value for purposes of this Section 8.06. If the value (or median
value in the case of a range) of one appraisal is more than ten percent (10%) of
the value of the other appraisal (or median value in the case of a range), then
the Offering Party and the Offeree Party will attempt to agree upon the fair
market value of the Interests for a five (5) day period following the expiration
of the immediately preceding twenty (20) day period referred to in this
Section 8.06(e). If the Offering Party and the Offeree Party are unable to agree
on the fair market value of the Interests, then the two Appraisers will jointly
retain a third Appraiser, to complete a third appraisal within twenty (20) days
immediately following the expiration of the immediately preceding five (5) day
period referred to in this Section 8.06(e). The fair market value for purposes
of this Section 8.06(e) will then be the average of the two closest appraisals
(or median values in the case of ranges of values) among the three appraisals
referred to herein. When determining the fair market value of the Interests,
each Appraiser shall value such Interests at the fair market value of all of the
Interests in a public offering, without any minority ownership or liquidity
discounts. For purposes of this Agreement, the Offeree Party shall be deemed to
have received written notice of the fair market valuation (i) on the date the
Offering Party and the Offeree Party agree to such valuation, if such agreement
is reached, or (ii) on the date it receives written notice from the applicable
Appraisers of the fair market value determination under the terms of this
Section 8.06(e).
          (f) Notwithstanding anything in this Agreement to the contrary, any
Transfers proposed or effectuated pursuant to this Section 8.06 shall not be
subject to the tag-along rights or the rights of first refusal set forth in
Section 8.05; provided, however, that each of Ventures and Coinstar shall be
able to exercise the right of first refusal set forth in Section 8.06(c) if the
purchase price pursuant to a sale or public offering pursuant to Section 8.06(c)
is less than the fair market value of the Interests determined pursuant to
Section 8.06(e).
          SECTION 8.07. Certain Rights of Holders of Class B Vested Interests in
Certain Organic Changes of the Company.
          (a) In the event any Member or Members (the “Transferring Members”)
desire to Transfer all or part of their Class A Interests to any Person (a “Sale
Purchaser”) in a transaction that would result in an Organic Change of the
Company (including any sale of Class A Interests or public offering pursuant to
Section 8.06), and if the Company does not redeem the Eligible Class B Vested
Interests pursuant to Section 5.05 of this Agreement, the Transferring Members
shall deliver written notice (the “Sale Notice”) to REEIP and to the REEIP
members holding Eligible REEIP Class B Vested Interests at least fifteen
(15) Business Days prior to the

45



--------------------------------------------------------------------------------



 



proposed Transfer date. The Sale Notice shall set forth: (i) the number of
Interests being Transferred in such transaction, (ii) the consideration to be
received by each Member Transferring Interests in such transaction (including
the price to be paid to all holders of Eligible Class B Vested Interests and to
each such holder of an Eligible Class B Vested Interest in the event a Member
holding Eligible Class B Vested Interests elects to sell Eligible Class B Vested
Interests under paragraph (b) of this Section 8.07 and, in the case of a public
offering, the ratio at which each Eligible Class B Vested Interest will be
converted into the equity securities that are publicly offered), which shall be
equal to the fair market value of the Eligible Class B Vested Interests as
determined by approval of the Board of Managers pursuant to Section 6.03(a),
based on the value of the Class A Interests to be purchased by the Sale
Purchaser, (iii) the identity of the Sale Purchaser, (iv) any other material
terms and conditions of the proposed Transfer, (v) the date of the proposed
Transfer, and (vi) if the Transferring Members so elect, that the Transferring
Members are exercising their option (the “Drag Along Option”) to require that
the Members holding Eligible Class B Vested Interests sell all (but not less
than all) of their Eligible Class B Vested Interests to the Sale Purchaser for
the proposed selling price specified in the Sale Notice. In the event the Drag
Along Option is exercised in a transaction under this Section 8.07, all Class B
Interests other than the Eligible Class B Vested Interests will be cancelled
automatically upon completion of such transaction, without any consideration
being payable therefor.
          (b) If the Drag Along Option is not exercised, for five (5) Business
Days following the receipt of the Sale Notice by the REEIP members holding
Eligible REEIP Class B Vested Interests, each REEIP member holding Eligible
REEIP Class B Vested Interests shall have the option to deliver a reply notice
(the “Sale Reply Notice” and any Person delivering a Sale Reply Notice, a
“Tagging Holder”) to the Company setting forth the irrevocable election of such
member to require such Transferring Members to include in the proposed sale
contemplated by the Sale Notice that number of Eligible Class B Vested Interests
as is specified in such Sale Reply Notice. Immediately prior to the completion
of the proposed Organic Change and pursuant to the REEIP LLC Agreement, REEIP
shall exchange each Eligible REEIP Class B Vested Interest of a Tagging Holder
for an Eligible Class B Vested Interest.
          (c) If the proposed Organic Change is completed and either (i) the
Transferring Members have exercised the Drag Along Option or (ii) there has been
a timely election to sell Eligible Class B Vested Interests under paragraph
(b) of this Section 8.07, then the Transferring Members shall arrange for not
less than one hundred percent (100%) of the purchase price per Eligible Class B
Vested Interest specified in the Sale Notice to be paid by the Sale Purchaser
pursuant to such Transfer to be transferred directly to each such Member
Transferring Eligible Class B Vested Interests in such sale upon delivery by
such Member Transferring Eligible Class B Vested Interests of certificates
representing its Eligible Class B Vested Interests being sold under this Section
8.07, duly endorsed and free and clear of all Liens, together with such other
documents as the Transferring Members and Sale Purchaser may reasonably agree on
or request, including documents providing for representations and warranties for
the benefit of the Sale Purchaser, provided that such Transferring Member is
also providing substantially equivalent documentation to the Sale Purchaser. All
costs and expenses incurred by each Transferring Member in connection with such
sale shall be borne by the Transferring Member incurring such expense. All costs
and expenses incurred by each Member Transferring Eligible Class B Vested
Interests in connection with such sale shall be borne by the

46



--------------------------------------------------------------------------------



 



Company; provided that the Company shall not be obligated to pay the costs and
expenses of more than one separate legal counsel to represent all Members
Transferring Eligible Class B Vested Interests in connection with such sale. The
closing of such Organic Change shall occur as soon as reasonably practicable
(but, in any event, not more than thirty (30) days after the receipt of all
necessary approvals from any Governmental Entity or, if no such approvals are
necessary, not more than one hundred twenty (120) days after the Sale Notice) at
a time and place specified by the majority of the Transferring Members.
          (d) If the Transferring Members have not exercised the Drag Along
Option, and if there has not been a timely election to sell Eligible Class B
Vested Interests under paragraph (b) of this Section 8.07, then the Transferring
Members may, within one hundred eighty (180) days following the date of the Sale
Notice and without any further obligation to the Members holding Eligible
Class B Vested Interests, sell the number of Interests specified in the Sale
Notice, on terms and conditions substantially the same as those specified
therein.
          (e) In the event of a merger, consolidation, share exchange, business
combination, reorganization, initial public offering or similar transaction of
the Company, the holders of Class B Interests shall have no right to vote on or
approve such merger, consolidation, share exchange, business combination,
reorganization, initial public offering or similar transaction.
          SECTION 8.08. Transactions to Which Transfer Restrictions Do Not
Apply. Notwithstanding anything to the contrary contained in this Article VIII,
if (a) McDonald’s Corporation or Ventures decides to sell or otherwise Transfer
all or any of its interests in any two or more of its Partner Brands, including
the Company, by sale or transfer of the equity interests or assets of such
Partner Brands, or (b) McDonald’s Corporation decides to sell or otherwise
Transfer all or any of its interests in Ventures, by sale or transfer of the
equity interests or assets of Ventures, Ventures and any of its Affiliates,
including McDonald’s Corporation, shall be permitted to freely Transfer,
directly or indirectly, all or a portion of their Class A Interests, and no
other Member shall be entitled to (i) prohibit the sale pursuant to Section 8.01
or (ii) exercise a right of first refusal or tag-along rights pursuant to
Section 8.05; provided, however, that the acquirer of any Class A Interests
pursuant to this Section 8.08 shall agree to be bound by and subject to the
transfer restrictions set forth in this Article VIII; and provided further, that
Interests may not be transferred pursuant to this Section 8.08 to a competitor
of the Company or of Coinstar. In addition, notwithstanding anything to the
contrary contained in this Article VIII, in the event of any Transfer of Class A
Interests from Ventures to Coinstar pursuant to the exercise of Coinstar’s
option to require Ventures to sell Class A Interests set forth in Section 8.10,
no other Member shall be entitled to (i) prohibit the sale pursuant to
Section 8.01 or (ii) exercise a right of first refusal or tag-along rights
pursuant to Section 8.05.
          SECTION 8.09. Public Offerings. In the event of any public offering
(primary or secondary) of equity securities of the Company or any successor to
the Company, all Members having a Class A Ownership Percentage equal to
twenty-five percent (25%) or more shall be entitled to the same rights,
including registration rights, subject to their agreeing to be bound by similar
restrictions and commitments, including appropriate representations and
warranties, indemnity obligations, stand still restrictions and other agreements
that might be imposed by underwriters.

47



--------------------------------------------------------------------------------



 



          SECTION 8.10. Coinstar Option. Ventures has granted to Coinstar a
one-time option (the “Coinstar Option”) to purchase that portion of the Class A
Interests owned by Ventures sufficient to bring Coinstar’s ownership interest of
Class A Interests up to fifty-one percent (51%) of the outstanding Class A
Interests. The purchase price of any Class A Interests purchased by Coinstar
hereunder (the “Transferred Class A Interests”) shall be based on a valuation of
all of the Class A Interests of the Company equal to $138,000,000. In addition,
if Ventures sells certain of its Class A Interests as a result of the exercise
of the Coinstar Option, Ventures shall be entitled to receive when distributed
by the Company accrued but unpaid Percentage Preferred Returns on the
Transferred Class A Interests to the extent that such Percentage Preferred
Returns have accrued on the Transferred Class A Interests as of the transfer
date but are not distributed by the Company until after such transfer date.
Coinstar shall be entitled to receive all distributions in respect of the
Percentage Preferred Returns on the Transferred Class A Interest that accrue
after the transfer date. Furthermore, the Company shall distribute directly to
Ventures Ventures’ share of accrued but unpaid Percentage Preferred Returns on
such Transferred Class A Interests before distributing to Coinstar Coinstar’s
share of the accrued but unpaid Percentage Preferred Returns on such Transferred
Class A Interests. If the Company pays to Coinstar such Percentage Preferred
Returns accruing on the Transferred Class A Interests to which Ventures is
entitled under this Section 8.10, Coinstar agrees to remit such Percentage
Preferred Returns to Ventures. Upon Coinstar’s exercise of the Coinstar Option,
Ventures and Coinstar agree to effectuate such amendments to this Agreement as
are necessary to reflect Ventures’ entitlement to such accrued but unpaid
Percentage Preferred Returns. Coinstar may exercise this option by giving
written notice thereof in writing to Ventures at any time between the two-year
anniversary and the three-year anniversary of the date of the LLC Interest
Purchase Agreement. The closing of such transaction shall occur no later than
twenty (20) Business Days after such written notice is given, and at the closing
(i) Coinstar shall transfer, in immediately available funds by wire transfer as
directed pursuant to instructions delivered by Ventures to Coinstar no later
than two (2) Business Days prior to the scheduled closing, the amount of the
purchase price set forth above, (ii) Ventures shall transfer its right, title
and interest to such Class A Interests free and clear of all Liens, and
(iii) Ventures and Coinstar shall cooperate to effectuate such transfer in
accordance with the terms of this Agreement. For the sake of clarity, if
Coinstar exercises the Coinstar Option and purchases that portion of the Class A
Interests owned by Ventures sufficient to bring Coinstar’s Class A Ownership
Percentage up to fifty-one percent (51%), thereafter Ventures or Coinstar, as
the case may be, may trigger the buy-sell provisions of Section 8.06.
Furthermore, if at any time Ventures Transfers part or all of its Class A
Interests to a third party, the party or parties receiving such Class A
Interests shall take them subject to Coinstar’s rights under this Section 8.10,
as though such parties were subject to the same commitments as were Ventures.
Should such Class A Interests be held by two or more such parties, Coinstar, if
it exercises its rights to purchase such Class A Interests, shall purchase the
Class A Interests on a pro rata basis from the parties holding the Class A
Interests that were originally held by Ventures as of the date of this
Agreement. Moreover, all references in this Agreement to this option shall be
understood to refer to all such parties, even if this Agreement otherwise only
specifically refers to Ventures.

48



--------------------------------------------------------------------------------



 



ARTICLE IX
DISSOLUTION
          SECTION 9.01. Dissolution Events. Except as set forth in this
Article IX, no Member has the right to dissolve the Company. The Company shall
not be dissolved by the admission of substituted Members pursuant to
Article VIII. The Company shall dissolve, and its affairs shall be wound up,
only upon the first to occur of any of the following:
          (a) The sale or disposition of all or substantially all of the
Property;
          (b) The approval of all Representatives; or
          (c) The entry of a decree of judicial dissolution of the Company under
the Act.
          SECTION 9.02. Winding-Up.
          (a) Upon the dissolution of the Company, the Company shall continue
solely for the purposes of winding up its affairs in an orderly manner,
distributing its assets and satisfying the claims of its creditors and Members.
No Member shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Company’s business and affairs;
provided that, except as otherwise expressly provided herein, all covenants
contained in this Agreement and all obligations provided for in this Agreement
shall continue until such time as all of the assets or the proceeds from the
sale thereof have been distributed pursuant to this Section 9.02(a) and the
Company has been terminated. The Person(s) elected unanimously by the Board of
Managers, or, failing election within thirty (30) days following dissolution,
such Person(s) as may be appointed by a court upon application by a Member (the
Person(s) being referred to herein as the “Liquidator”), shall be responsible
for overseeing the winding up and dissolution of the Company and shall take full
account of the Company’s Liabilities and Property, and the Property shall be
distributed in the following order of priority, subject to any different
requirements of law: (i) first, to the payment and discharge of all of the
Company’s Liabilities to creditors, including Members who are creditors (whether
by payment or by establishment of reserves in such amounts as may be reasonably
determined by the Liquidator); and (ii) thereafter, the balance, if any (the
“Residual Amount”), to Members with positive Capital Account balances, pro rata
in accordance with such Capital Account balances. The Liquidator shall, as
promptly as possible, present to the Members for approval a proposed plan of
liquidation containing such detail concerning the distribution of the Property,
anticipated revenues from any disposition of any Property, Persons to be engaged
to effect such dispositions and other matters, as shall be reasonably requested.
Any such plan of liquidation that is approved by the Liquidator and all Members
with a Class A Ownership Percentage equal to twenty-five percent (25%) or more
is called the “Approved Plan of Liquidation.” The Liquidator shall effect the
liquidation of the Company substantially in accordance with the Approved Plan of
Liquidation.
          (b) Any Distributions of Property in kind shall be made subject to
such conditions relating to the disposition and management of the Property as
the Liquidator deems

49



--------------------------------------------------------------------------------



 



reasonable and equitable and to any agreements governing the operation of such
Property at such time. The Liquidator shall determine the fair market value of
any Property distributed in kind using any reasonable method of valuation it may
adopt.
          (c) In the discretion of the Liquidator, a pro rata portion of the
Distributions that would otherwise be made to the Members pursuant to this
Article IX may be (i) distributed to a trust established for the benefit of the
Members for the purposes of collecting amounts owed to the Company and paying
any contingent or unforeseen Liabilities of the Company, and the assets of any
such trust shall be distributed to the Members in accordance with
Section 9.02(a) from time to time, in the reasonable discretion of the
Liquidator, in the same manner and priority as such assets would have been
distributed by the Company to the Members pursuant to Section 9.02(a), or
(ii) withheld or escrowed to provide a reasonable reserve for the Company’s
Liabilities (contingent or otherwise) and to collect the unrealized portion of
any installment obligations owed to the Company; provided, that such withheld or
escrowed amounts shall be distributed to the Members in the manner and order of
priority set forth in Section 9.02(a) as soon as practicable.
          SECTION 9.03. Negative Capital Accounts. Upon liquidation, no Member
shall be liable to the Company or to any other Member for any negative balance
outstanding in such Member’s Capital Account, whether such negative Capital
Account results from the allocation of Losses or other items of deduction and
loss to such Member or from Distributions to such Member.
          SECTION 9.04. Rights of the Members. Except as otherwise provided in
this Agreement, the Members shall look solely to the Property for the return of
their Capital Contributions.
          SECTION 9.05. Notice of Dissolution. If an event of dissolution
described in Section 9.01 occurs, the Liquidator or, if the Liquidator has not
yet been appointed, the Board of Managers shall, as soon as practicable, but in
no event more than thirty (30) days thereafter, provide written notice thereof
to each of the Members. In addition, the Board of Managers shall promptly notify
the Members of any imminent event of dissolution of which it is aware.
          SECTION 9.06. Termination of the Company. Upon the completion of the
distribution of the Property as provided in Section 9.02, the Company shall be
terminated, a certificate of cancellation shall be filed, all qualifications of
the Company as a foreign limited liability company in jurisdictions other than
the State of Delaware shall be canceled and such other actions as may be
necessary to terminate the Company shall be taken.
          SECTION 9.07. Reasonable Time for Winding-Up. A reasonable time shall
be allowed for the orderly winding-up of the business and affairs of the Company
and the distribution of its Property pursuant to Section 9.02, in order to
minimize any losses otherwise attendant upon such winding-up, and the provisions
of this Agreement shall remain in effect between the Members during the period
of winding-up and liquidation.

50



--------------------------------------------------------------------------------



 



ARTICLE X
INDEMNIFICATION
          SECTION 10.01. Indemnification.
          (a) The Company shall, to the fullest extent permitted by applicable
law, indemnify, defend and hold harmless each Member, its Affiliates and their
respective shareholders, officers, directors, members, managers, agents and
employees, and each Representative, officer and employee of the Company (when
acting in a capacity for and on behalf of the Company) (each, an “Indemnified
Party”), from, against and in respect of any Liabilities arising out of or in
connection with the business or affairs of the Company (collectively,
“Indemnified Losses”), except to the extent that it is finally judicially
determined that such Indemnified Losses arose out of or were related to actions
or omissions of the Indemnified Party constituting bad faith, fraud, violation
of law or intentional misconduct. The Company shall reimburse any Indemnified
Party under this Section 10.01 for its reasonable legal and other expenses
incurred in connection with defending any claim (other than a claim by the
Company or a Member) with respect to such Indemnified Losses if such Indemnified
Party shall agree to reimburse promptly the Company for such amounts if it is
finally judicially determined that such Indemnified Party was not entitled to
indemnity hereunder.
          (b) Promptly after receipt by an Indemnified Party of notice of any
pending or threatened claim against it (an “Action”), such Indemnified Party
shall give notice to the Company of the commencement thereof, provided that the
failure so to notify the Company shall not relieve it of any liability that it
may have to any Indemnified Party hereunder, except to the extent the Company
demonstrates that it is prejudiced thereby. In case any Action that is subject
to indemnification under Section 10.01(a) shall be brought against an
Indemnified Party and it shall give notice to the Company of the commencement
thereof, the Company shall be entitled to participate therein and, if it so
desires, to assume the defense thereof with counsel reasonably satisfactory to
such Indemnified Party and, after notice from the Company to the Indemnified
Party of its election to assume the defense thereof, the Company shall not be
liable to such Indemnified Party under this Section for any fees of other
counsel or any other expenses, in each case subsequently incurred by such
Indemnified Party in connection with the defense thereof, other than reasonable
costs of investigation. Notwithstanding the Company’s election to assume the
defense of any such Action that is subject to indemnification under
Section 10.01(a), the Indemnified Party has the right to employ separate counsel
and to participate in the defense of such Action, and the Company shall bear the
reasonable fees, costs and expenses of such separate counsel if: (i) the use of
counsel chosen by the Company to represent the Indemnified Party would present
such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such Action include both the Company and the
Indemnified Party, and the Indemnified Party has reasonably concluded that there
may be legal defenses available to it which are different from or additional to
those available to the Company (in which case the Company shall not have the
right to assume the defense of such Action on the Indemnified Party’s behalf);
(iii) the Company shall not have employed counsel satisfactory to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such Action; or (iv) the Company shall
authorize the Indemnified Party to employ separate counsel at the Company’s
expense. If the Company assumes the defense of such

51



--------------------------------------------------------------------------------



 



Action, no compromise or settlement thereof may be effected by the Company
without the Indemnified Party’s written consent unless (x) there is no finding
or admission of any violation of law or any violation of the rights of any
Person and no effect on any other claims that may be made against the
Indemnified Party and (y) the sole relief provided is monetary damages that are
paid in full by the Company.
          SECTION 10.02. Duration. The indemnities contained in this Article X
shall survive the dissolution and winding up of the Company.
ARTICLE XI
REPRESENTATIONS AND WARRANTIES
          SECTION 11.01. Members Holding Class A Interests. Each Member holding
Class A Interests represents and warrants to the Company that:
          (a) Any Interests of the Member are being acquired for investment
purposes only for its own account and not with a view to or in connection with
any distribution, reoffer, resale or other disposition not in compliance with
the Securities Act, and the rules and regulations thereunder and applicable
state securities laws;
          (b) The Member (i) alone or together with its representatives,
possesses such expertise, knowledge and sophistication in financial and business
matters generally, and in the type of transactions in which the Company proposes
to engage in particular, (ii) is capable of evaluating the merits and economic
risks of acquiring and holding its Interests, and (iii) is able to bear all such
economic risks now and in the future;
          (c) The Member has had access to all of the information with respect
to its Interests that it deems necessary to make a complete evaluation thereof
and has had the opportunity to question the Company concerning such Interests;
          (d) The Member’s decision to acquire its Interests for investment has
been based solely upon the evaluation made by it;
          (e) The Member is aware that it must bear the economic risk of its
investment in the Company for an indefinite period of time because Interests in
the Company have not been registered under the Securities Act or under the
securities laws of various states, and, therefore, cannot be sold unless the
Interests are subsequently registered under the Securities Act and any
applicable state securities laws or an exemption from registration is available;
          (f) The Member is aware that only the Company can take action to
register the Interests in the Company and the Company is under no such
obligation and does not propose to attempt to do so;
          (g) The Member is aware that this Agreement provides restrictions on
the ability of a Member to Transfer its Interests;

52



--------------------------------------------------------------------------------



 



          (h) If the Member is a corporation, limited liability company,
partnership, trust, estate or other entity, it is duly organized or duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and has the inherent power and authority to own its
property and carry on its business as owned and carried on at the date hereof
and as contemplated hereby. Such Member has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
the execution, delivery and performance of this Agreement has been duly
authorized by all necessary action. If the Member is an individual, he/she is of
legal age to execute this Agreement and is legally competent to do so. The
Member is duly licensed or qualified to do business and in good standing in each
of the jurisdictions in which the failure to be so licensed or qualified would
have a material adverse effect on its condition (financial or otherwise) or its
ability to perform its obligations hereunder. This Agreement constitutes the
legal, valid, binding and enforceable obligation of the Member;
          (i) The Member is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act;
          (j) The Member acknowledges that neither the Company nor any Affiliate
thereof has rendered or will render any investment advice or securities
valuation advice to the Member, and that the Member is neither subscribing for
nor acquiring any interest in the Company in reliance upon, or with the
expectation of, any such advice;
          (k) The Member acknowledges that all representations and warranties of
the Member set forth in this Agreement shall survive the date of signing of this
Agreement. Without limiting the foregoing, each Member agrees to give the Board
of Managers prompt written notice in the event that any representation of such
Member contained in this Section 11.01 ceases to be true at any time following
the date hereof; and
          (l) None of the assets that the Member is using or will use to fund
its investment in the Company are assets of an employee benefit plan as defined
in Section 3(3) of ERISA, subject to Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code (including an individual retirement account), or
an entity whose underlying assets include plan assets for purposes of ERISA by
reason of a plan’s investment in the entity.
          SECTION 11.02. Members Holding Class B Interests. Each Member holding
Class B Interests shall make such representations and warranties to the Company
as the Company may require from time to time.
          SECTION 11.03. Recognition of Coinstar’s Rights. Ventures acknowledges
and agrees that, notwithstanding anything in Section 11.01 or elsewhere in this
Agreement to the contrary, Coinstar shall be entitled to rely fully upon the
representations, warranties and covenants made in the LLC Interest Purchase
Agreement, and shall have claims against the parties making such
representations, warranties and covenants, if they are breached, subject only to
the restrictions imposed thereon in such agreement; provided that (a) the remedy
for a breach of any of the representations, warranties and covenants made in the
LLC Interest Purchase Agreement shall be pursuant to the terms of the LLC
Interest Purchase Agreement and not this Agreement and (b) a breach of the
representations, warranties and covenants made in the LLC

53



--------------------------------------------------------------------------------



 



Interest Purchase Agreement and not in this Agreement shall not be deemed to be
a breach of this Agreement.
ARTICLE XII
MISCELLANEOUS
          SECTION 12.01. Waiver and Amendment. No waiver shall be deemed to have
been made by any Member of any of its rights under this Agreement unless the
same is in writing and is signed on its behalf by its authorized officer. Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the Member
granting such waiver in any other respect or at any other time. To be binding,
any amendment of this Agreement must be effected by an instrument in writing
signed by all Members having a Class A Ownership Percentage equal to twenty-five
percent (25%) or more, provided that any amendment altering a provision of this
Agreement requiring a vote of a specified group of Members or Representatives
must also be signed by sufficient Members or Representatives to determine the
matters addressed in such provision; provided further that any amendment of this
Agreement that has a material and disproportionate adverse effect on the Members
owning Class B Interests must be approved by the holders of a majority of the
Class B Vested Interests.
          SECTION 12.02. Severability. If it is determined that any provision
hereof is invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining provisions of this Agreement. In such event, the Members shall
substitute for such invalid or unenforceable provisions a valid and enforceable
provision consistent with the spirit and objective of such invalid or
unenforceable provision.
          SECTION 12.03. Notices. All notices, demands, instructions, waivers,
consents or other communications to be provided pursuant to this Agreement shall
be in writing, shall be effective upon receipt, and shall be sent by hand,
facsimile, air courier or registered mail, return receipt requested, as follows:
          (i) if to Ventures:
McDonald’s Ventures LLC
1 Parkview Plaza, Suite 640
Oakbrook Terrace, IL 60181
Attention: Chris Catalano, Vice President and Chief Investment Officer
Facsimile: (630) 623-4014
          With copies to:
McDonald’s Ventures, LLC
2915 Jorie Boulevard, Dept. #060
Oak Brook, IL 60523
Attention: Cathy Griffin, Vice President, General Counsel and Secretary
Facsimile: (630) 623-8154

54



--------------------------------------------------------------------------------



 



and
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Janet Fisher, Esq.
Facsimile: (212) 225-3999
          (ii) if to GAM:
GetAMovie, Inc.
One McDonald’s Plaza
Oak Brook, IL 60523
Attention: Chris Catalano, Vice President and Chief Investment Officer
Facsimile: (630) 623-4014
          With a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Janet Fisher, Esq.
Facsimile: (212) 225-3999
          (iii) if to Coinstar:
Coinstar, Inc.
1800 114th Ave. SE
P.O. Box 91258
Bellevue, WA 98009-9258
Attention: Peter Rowan, VP of New Business Innovations
Facsimile: (425) 943-8030
          With copies to:
Coinstar, Inc.
1800 114th Ave. SE
P.O. Box 91258
Bellevue, WA 98009-9258
Attention: Chief Financial Officer
Facsimile: (425) 943-8030
Coinstar, Inc.
1800 114th Ave. SE
P.O. Box 91258
Bellevue, WA 98009-9258
Attention: General Counsel
Facsimile: (425) 943-8030

55



--------------------------------------------------------------------------------



 



Perkins Coie, LLP
1201 Third Avenue, 48th Floor
Seattle, WA 98101-3099
Attention: George M. Beal, Esq.
Facsimile: (206) 359-9519
          (iv) if to GARB:
GARB, LLC
1935 Brandon Court
Glendale Heights, IL 60193
Attention: Michael DeLazzer, President
Facsimile: (630) 980-0946
          (v) if to REEIP:
Coinstar, Inc.
1800 114th Ave. SE
P.O. Box 91258
Bellevue, WA 98009-9258
Attention: Peter Rowan, VP of New Business Innovations
Facsimile: (425) 943-8030
and
McDonald’s Ventures LLC
1 Parkview Plaza, Suite 640
Oakbrook Terrace, IL 60181
Attention: Chris Catalano, Vice President and Chief Investment Officer
Facsimile: (630) 623-4014
     (vi) if to any new Member, to such address as is provided to the Company
and the other Members.
or to such other address as any Member has specified by notice in writing to the
other Members in the manner specified in this Article.
          SECTION 12.04. Labels and Headings. The labels and headings contained
in this Agreement are for convenience of the parties hereto only and shall in no
way affect the meaning or interpretation of this Agreement.
          SECTION 12.05. Governing Law; Venue; Service of Process; Waiver of
Jury Trial. This Agreement shall be governed by, and interpreted in accordance
with, the laws of the State of Delaware applicable to contracts made and to be
performed in that State without reference to its conflict of laws rules. Any
Proceeding seeking to enforce any provision of, or based on any rights arising
out of, this Agreement may only be brought against any of the parties in the
courts of the State of Delaware, or, if it has or can acquire jurisdiction, in
the United States District Court for Delaware, and each of the parties consents
to the jurisdiction of such courts

56



--------------------------------------------------------------------------------



 



(and of the appropriate appellate courts) in any such Proceeding and waives any
objection to venue laid therein. Each of the Parties irrevocably consents to the
service of process in any Proceeding hereunder by the mailing of copies thereof
by registered or certified airmail, postage prepaid, to the address specified in
Section 12.03. The foregoing shall not limit the rights of any Party to serve
process in any other manner permitted by applicable Law or to obtain execution
of judgment in any other jurisdiction. The Parties agree to waive any and all
rights that they may have to a jury trial with respect to disputes arising out
of this Agreement.
          SECTION 12.06. Third Party Rights. This Agreement is not intended to
confer any benefits upon, or create any rights in favor of, any Person other
than the Members and, in the case of Article X, the Indemnified Parties.
          SECTION 12.07. Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the Members and their respective successors and
permitted assigns.
          SECTION 12.08. Construction of Agreement; Entire Agreement. In that
this Agreement was prepared as a result of negotiation and mutual agreement
between the Members, neither this Agreement nor any provision hereof shall be
construed against any Member hereto as the Member who prepared this Agreement or
any such provision. This Agreement (including the Schedules hereto, if any,
which are hereby incorporated in the terms of this Agreement), the Share
Purchase Agreement, the LLC Interest Pledge Agreement, the LLC Interest Purchase
Agreement, the Related Party Transactions, the REEIP LLC Agreement, the REEIP
Class B Interest Award Agreement and any other agreements contemplated by the
Share Purchase Agreement and the LLC Interest Purchase Agreement set forth the
entire understanding and agreement among the Members as to matters covered
herein and supersede any prior understanding, agreement or statement (written or
oral) of intent, including the letter agreement, dated February 24, 2005,
between the Company and GAM, as amended, and the letter agreement, dated
July 25, 2005, between the Company, Ventures and Coinstar.
          SECTION 12.09. Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument.

57



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Members have executed this
Agreement as of the date first herein written above.

                  REDBOX AUTOMATED RETAIL, LLC    
 
           
 
  By:   /s/ Gregg Kaplan    
 
           
 
      Name: Gregg Kaplan    
 
      Title: Chief Executive Officer    
 
                MCDONALD’S VENTURES LLC    
 
           
 
  By:   /s/ Chris Catalano    
 
           
 
      Name: Chris Catalano    
 
      Title: Vice President and Chief Investment Officer    
 
                GETAMOVIE, INC.    
 
           
 
  By:   /s/ Chris Catalano    
 
           
 
      Name: Chris Catalano    
 
      Title: Vice President and Chief Investment Officer    
 
                COINSTAR, INC.    
 
           
 
  By:   /s/ Brian Turner    
 
           
 
      Name: Brian Turner    
 
      Title: Chief Financial Officer           GARB, LLC    
 
           
 
  By:   /s/ Michael DeLazzer    
 
           
 
      Name: Michael DeLazzer    
 
      Title: President    

 



--------------------------------------------------------------------------------



 



                  REDBOX EMPLOYEE EQUITY INCENTIVE PLAN, LLC    
 
           
 
  By:   McDonald’s Ventures, LLC    
 
      its Managing Member    
 
           
 
  By:   /s/ Chris Catalano    
 
           
 
      Name: Chris Catalano    
 
      Title: Vice President and Chief Investment Officer    
 
           
 
  By:   Coinstar, Inc.    
 
      its Managing Member    
 
           
 
  By:   /s/ Brian Turner    
 
           
 
      Name: Brian Turner    
 
      Title: Chief Financial Officer    

 